Exhibit 10.1

AMENDMENT NO. 2 AND WAIVER TO
SENIOR UNSECURED BRIDGE CREDIT AGREEMENT

 

AMENDMENT NO. 2 AND WAIVER TO SENIOR UNSECURED BRIDGE CREDIT AGREEMENT (this
“Amendment”), dated as of October 24,  2016, is entered into by and among AVNET,
INC., a New York corporation  (the “Borrower”), BANK OF AMERICA, N.A., as
administrative agent (in such capacity,  the “Administrative Agent”), and the
Lenders.  Capitalized terms not otherwise defined in this Amendment have the
same meanings as specified in the Credit Agreement (as defined below).

PRELIMINARY STATEMENTS:

(1) The Borrower, the Administrative Agent and the Lenders from time to time
party thereto entered into that certain Senior Unsecured Bridge Credit
Agreement, dated as of July 27, 2016 (such Senior Unsecured Bridge Credit
Agreement, as amended by that certain Amendment No. 1 to Senior Unsecured Bridge
Credit Agreement, dated as of September 13, 2016 and as in effect immediately
prior to giving effect to this Amendment, the “Credit Agreement”).

(2) The Borrower has requested that the Lenders approve the amendments and the
waiver to the Credit Agreement set forth in this Amendment.

(3) In accordance with Section 10.01 of the Credit Agreement, the Administrative
Agent, the Lenders and the Borrower have agreed, subject to the terms and
conditions stated below, to amend the Credit Agreement as herein set forth.

SECTION 1.Amendments to Credit Agreement. The Credit Agreement is, effective as
of the Amendment No. 2 Effective Date (as defined below), hereby amended  to
delete the struck text (indicated textually in the same manner as the following
example: struck text) and to add the double-underlined text (indicated textually
in the same manner as the following example: double-underlined text) as set
forth in the text of the Credit Agreement attached as Exhibit A hereto, except
that any Schedule, Exhibit or other attachment to the Credit Agreement not
amended pursuant to the terms of this Amendment or otherwise included as part of
said Exhibit A shall remain in effect without any amendment or other
modification thereto.

 

SECTION 2Waiver.  Effective as of the Amendment No. 2 Effective Date, the
Lenders hereby agree, with respect to the termination of the Tranche A-1
Commitments contemplated by the Borrower, to waive the five Business Day notice
period required by Section 2.04(a) of the Credit Agreement, such that the
Tranche A-1 Commitments are terminated effective as of October 24, 2016.

SECTION 3.Reference to and Effect on the Loan Documents.    

 

(a) On and after the Amendment No. 2 Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement, as amended by this Amendment.

(b) The Credit Agreement, as specifically amended by this Amendment, and the
other Loan Documents are, and shall continue to be, in full force and effect,
and are hereby in all respects ratified and confirmed.





--------------------------------------------------------------------------------

 

 

(c) Except as expressly provided herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of any Lender or the Administrative Agent under the Credit
Agreement or any other Loan Document, nor shall it constitute a waiver of any
provision of the Credit Agreement or any Loan Document.

(d) This Amendment is a Loan Document for the purposes of the provisions of the
other Loan Documents.  Without limiting the foregoing, any breach of
representations and warranties under this Amendment may be a Default or Event of
Default under other Loan Documents as provided therein.

SECTION 4.Conditions of Effectiveness.    This Amendment shall become effective
as of the first date upon which each of the conditions precedent set forth below
in this Section 4 shall be satisfied or waived (such date, the “Amendment No. 2
Effective Date”):

 

 

(a) Amendment Documents.  The Administrative Agent shall have received the
following, each of which shall be originals or telecopies (followed promptly by
originals) unless otherwise specified and each in form and substance
satisfactory to the Administrative Agent:

i.



counterparts of this Amendment executed by the Lenders and a Responsible Officer
of the Borrower, sufficient in number for distribution to the Administrative
Agent and the Lenders; and

ii.



a certificate, dated as of the Amendment No. 2 Effective Date, signed by a
Responsible Officer of the Borrower certifying (A) that no Default or Event of
Default as of the Amendment No. 2 Effective Date has occurred and is continuing
and (B) that the representations and warranties of the Borrower contained in
Article V of the Credit Agreement and each other Loan Document or in any
document furnished under or in connection herewith or therewith are true and
correct on and as of the Amendment No. 2 Effective Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct as of such earlier date.

(b) Fees and Expenses.  The Borrower shall have paid any and all fees and
expenses of the Administrative Agent, the Arranger, the Lenders and their
respective Affiliates required to be paid before the Amendment No. 2 Effective
Date.

SECTION 5.Representations and Warranties.    The Borrower hereby represents and
warrants, as of the Amendment No. 2 Effective Date, that:

(a)The execution, delivery and performance by the Borrower of this Amendment
have been duly authorized by all necessary corporate or other organizational
action, and do not and, in the case of performance by the Borrower of the Credit
Agreement as amended hereby, will not (A) contravene the terms of any of the
Borrower’s Organization Documents; (B) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which the Borrower is a party or
to which the Borrower or the properties of the Borrower or any of its
Subsidiaries is subject or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which the Borrower or its
property is subject; or (C) violate any Law in any material respect, except, in
the case of immediately preceding clauses (B) and (C), to the extent that
failure to do so would not reasonably be expected to have a Material Adverse
Effect.  The Borrower and each Subsidiary thereof is in compliance with all
Contractual Obligations referred to in clause (B)(i), except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect.



2

 

--------------------------------------------------------------------------------

 

 

(b)This Amendment has been duly executed and delivered by the Borrower.  This
Amendment and the Credit Agreement as amended hereby constitute a legal, valid
and binding obligation of the Borrower, enforceable against the Borrower in
accordance with their terms.

SECTION 6.Execution in Counterparts.    This Amendment may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  The Credit Agreement, as amended hereby,
constitutes the entire contract among the parties relating to the subject matter
hereof and supersedes any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof.  Delivery of an executed
counterpart of a signature page of this Amendment by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Amendment.

 

SECTION 7.Governing Law. Jurisdiction. Waiver of Jury Trial. This Amendment
shall be governed by, and construed in accordance with,  the law of the  State
of New York.  The provisions of Section 10.14(b), (c) and (d) and Section 10.15
of the Credit Agreement are hereby incorporated mutatis mutandis.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



3

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to
Senior Unsecured Bridge Credit Agreement to be duly executed by their respective
authorized officers as of the day and year first above written.

 

 

 

 

BORROWER:

 

AVNET, INC.

a New York corporation

 

 

By:

/s/ Kevin Moriarty

 

Name:

Kevin Moriarty

 

Title:

Senior Vice President and Chief

 

 

Financial Officer

 

 

 

 

 





[Signature Page]

 

--------------------------------------------------------------------------------

 

 

 

 

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

 

 

 

By:

/s/ Angela Larkin

 

Name:

Angela Larkin

 

Title:

Assistant Vice President

 

 

 

 

 

 



[Signature Page]

 

--------------------------------------------------------------------------------

 

 

 

 

 

BANK OF AMERICA, N.A.,

as Lender

 

 

 

 

By:

/s/ Mukesh Singh

 

Name:

Mukesh Singh

 

Title:

Vice President

 

 

 

 

 



[Signature Page]

 

--------------------------------------------------------------------------------

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

as Lender

 

 

 

 

By:

/s/ Peter Thauer

 

Name:

Peter Thauer

 

Title:

Managing Director

 

 

 

 

 



[Signature Page]

 

--------------------------------------------------------------------------------

 

 

 

 

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.,

as Lender

 

 

 

 

By:

/s/ Matthew Antioco

 

Name:

Matthew Antioco

 

Title:

Vice President

 

 

 

 

 



[Signature Page]

 

--------------------------------------------------------------------------------

 

 

 

 

 

THE BANK OF NOVA SCOTIA,

as Lender

 

 

 

 

By:

/s/ Winston Lua

 

Name:

Winston Lua

 

Title:

Director

 

 

 

 

 



[Signature Page]

 

--------------------------------------------------------------------------------

 

 

 

 

 

MIZUHO BANK, LTD.,

as Lender

 

 

 

 

By:

/s/ Daniel Guevara

 

Name:

Daniel Guevara

 

Title:

Authorized Signatory

 

 

 

 

 



[Signature Page]

 

--------------------------------------------------------------------------------

 

 

 

 

 

BNP Paribas,

as Lender

 

 

 

 

By:

/s/ Charles de Clapiers

Name:

Charles de Clapiers

Title:

Director

 

 

 

 

By:

/s/ Liz Cheng

Name:

Liz Cheng

Title:

Vice President

 

 

 

 

 



[Signature Page]

 

--------------------------------------------------------------------------------

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

as Lender

 

 

 

 

By:

/s/ Brian Seipke

Name:

Brian Seipke

Title:

Vice President

 

 

 

 

 



[Signature Page]

 

--------------------------------------------------------------------------------

 

 

 

 

 

HSBC Bank USA, National Association,

as Lender

 

 

 

 

By:

/s/ Ilene Hernandez

Name:

Ilene Hernandez

Title:

Assistant Vice President

 

 

 

 

 



[Signature Page]

 

--------------------------------------------------------------------------------

 

 

 

 

 

Sumitomo Mitsui Banking Corporation,

as Lender

 

 

 

 

By:

/s/ Manabu Hirabayashi

Name:

Manabu Hirabayashi

Title:

Managing Director

 

 

 

 

 



[Signature Page]

 

--------------------------------------------------------------------------------

 

 

 

 

 

WELLS FARGO BANK, N.A.,

as Lender

 

 

 

 

By:

/s/ Peter Martinets

Name:

Peter Martinets

Title:

Managing Director

 

 

 

 

 



[Signature Page]

 

--------------------------------------------------------------------------------

 

 

 

 

 

PNC Bank National Association,

as Lender

 

 

 

 

By:

/s/ Brian Prettyman

Name:

Brian Prettyman

Title:

Senior Vice President

 

 

 

 

 



[Signature Page]

 

--------------------------------------------------------------------------------

 

Conformed Copy through Amendment No. 1 (dated as of September 13, 2016)

EXHIBIT A

 

AMENDMENTS TO THE SENIOR UNSECURED BRIDGE Credit Agreement

 

 

[Attached On Following Pages]





NYDOCS03/1048584.7

--------------------------------------------------------------------------------

 

 

 

 

 

SENIOR UNSECURED BRIDGE CREDIT AGREEMENT

Dated as of July 27, 2016,  

among

AVNET, INC.

as the Borrower,

BANK OF AMERICA, N.A.,
as Administrative Agent,

and

The Other Lenders Party Hereto

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as
Sole Lead Arranger and Sole Bookrunner

 

 

 

 



NYDOCS03/1048584.7

--------------------------------------------------------------------------------

 

 

 

 

 

Article I.

 

 

DEFINITIONS AND ACCOUNTING TERMS

 

1.01

Defined Terms


1

1.02

Other Interpretive Provisions


32

1.03

Accounting Terms


32

1.04

Exchange Rates; Currency Equivalents


33

1.05

Change of Currency


33

1.06

Times of Day


34

1.07

Rounding


34

Article II.

 

 

THE COMMITMENTS AND BORROWINGS

 

2.01

Loans


34

2.02

Borrowings, Conversions and Continuations of Loans


34

2.03

Prepayments


36

2.04

Termination or Reduction of Commitments


37

2.05

Repayment of Loans


39

2.06

Interest


39

2.07

Fees


40

2.08

Computation of Interest and Fees


41

2.09

Evidence of Debt


41

2.10

Payments Generally; Administrative Agent’s Clawback


41

2.11

Sharing of Payments by Lenders


43

2.12

Defaulting Lenders


44

Article III.

 

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01

Taxes


45

3.02

Illegality


50

3.03

Inability to Determine Rates


51

3.04

Increased Costs; Reserves on Tranche A Loans and Eurocurrency Rate Tranche B
Loans


52

3.05

Compensation for Losses


53

3.06

Mitigation Obligations; Replacement of Lenders


54

3.07

Survival


55

Article IV.

 

 

CONDITIONS PRECEDENT TO BORROWING

 

4.01

Conditions to Effectiveness


55

4.02

Conditions to Closing


57

4.03

Actions During the Certain Funds Period


59

Article V.

 

 

REPRESENTATIONS AND WARRANTIES

 

5.01

Existence, Qualification and Power; Compliance with Laws


60

5.02

Authorization; No Contravention


61

5.03

Governmental Authorization; Other Consents


61

5.04

Binding Effect


61

5.05

Financial Statements; No Material Adverse Effect


61

5.06

Litigation


62

5.07

No Default


62

5.08

Ownership of Property; Liens


62

5.09

Environmental Compliance


62

5.10

Insurance


63

5.11

Taxes


63

NYDOCS03/1048584.7i

--------------------------------------------------------------------------------

 

 

5.12

ERISA Compliance


63

5.13

Subsidiaries; Equity Interests


64

5.14

Margin Regulations; Investment Company Act


64

5.15

Disclosure


64

5.16

Compliance with Laws


64

5.17

Intellectual Property; Licenses, Etc.


65

5.18

Solvency..


65

5.19

Taxpayer Identification Number; Other Identifying Information


65

5.20

OFAC


65

5.21

Anti-Corruption Laws


65

5.22

EEA Financial Institutions


65

5.23

Target Acquisition Documents


65

 

 

 

Article VI.

 

 

AFFIRMATIVE COVENANTS

 

6.01

Financial Statements


66

6.02

Certificates; Other Information


67

6.03

Notices


68

6.04

Payment of Obligations


69

6.05

Preservation of Existence, Etc.


69

6.06

Maintenance of Properties


70

6.07

Maintenance of Insurance


70

6.08

Compliance with Laws


70

6.09

Books and Records


70

6.10

Inspection Rights


70

6.11

Anti-Corruption and Anti-Terrorism Laws


70

6.12

Scheme and Offer Affirmative Covenants


70

6.13

Effective Date Fees and Expenses.


72

Article VII.

 

NEGATIVE COVENANTS

 

7.01

Liens


72

7.02

[Reserved]


74

7.03

Indebtedness


74

7.04

Fundamental Changes


75

7.05

Restricted Payments


75

7.06

Change in Nature of Business


76

7.07

Transactions with Affiliates


76

7.08

Limitation on Restrictions Affecting the Borrower or any Subsidiary


77

7.09

Use of Proceeds


78

7.10

Financial Covenants


78

7.11

Acquisitions


78

7.12

Sanctions


78

7.13

Anti-Corruption and Anti-Terrorism Laws


78

7.14

Maintenance of Government Approvals


79

7.15

Permitted Transactions


79

7.16

Scheme and Offer Negative Covenants


79

Article VIII.

 

EVENTS OF DEFAULT AND REMEDIES

 

8.01

Events of Default


80

NYDOCS03/1048584.7ii

--------------------------------------------------------------------------------

 

 

8.02

Remedies Upon Event of Default


82

8.03

Application of Funds


83

8.04

Clean-Up Period


83

Article IX.

 

 

ADMINISTRATIVE AGENT

 

9.01

Appointment and Authority


84

9.02

Rights as a Lender


84

9.03

Exculpatory Provisions


84

9.04

Reliance by Administrative Agent


85

9.05

Delegation of Duties


85

9.06

Resignation of Administrative Agent


86

9.07

Non-Reliance on Administrative Agent and Other Lenders


87

9.08

No Other Duties, Etc.


87

9.09

Administrative Agent May File Proofs of Claim


87

Article X.

 

 

MISCELLANEOUS

 

10.01

Amendments, Etc.


88

10.02

Notices; Effectiveness; Electronic Communication


89

10.03

No Waiver; Cumulative Remedies; Enforcement


91

10.04

Expenses; Indemnity; Damage Waiver


92

10.05

Payments Set Aside


94

10.06

Successors and Assigns


94

10.07

Treatment of Certain Information; Confidentiality


98

10.08

Right of Setoff


99

10.09

Interest Rate Limitation


100

10.10

Counterparts; Integration; Effectiveness


100

10.11

Survival of Representations and Warranties


100

10.12

Severability


101

10.13

Replacement of Lenders


101

10.14

Governing Law; Jurisdiction; Etc.


102

10.15

WAIVER OF JURY TRIAL


103

10.16

No Advisory or Fiduciary Responsibility


103

10.17

USA PATRIOT Act Notice


104

10.18

Judgment Currency


104

10.19

Electronic Execution of Assignments and Certain Other Documents


104

10.20

Acknowledgment and Consent to Bail-In of EEA Financial Institutions


105

 

 





NYDOCS03/1048584.7iii

--------------------------------------------------------------------------------

 

 

SCHEDULES

1.01     Existing Subsidiary Indebtedness

2.01Commitments and Applicable Percentages

5.06Litigation

5.13Subsidiaries and Other Equity Investments

7.01Existing Liens

7.03Existing Indebtedness

10.02Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

Form of

ALoan Notice

BNote

CCompliance Certificate

D-1Assignment and Assumption

D-2Administrative Questionnaire

E-1Form of Opinion of Covington & Burling LLP

E-2Form of Opinion of Vice President and Corporate Secretary of the Borrower

FForms of U.S. Tax Compliance Certificates

 

 

 



NYDOCS03/1048584.7iv

--------------------------------------------------------------------------------

 

 

SENIOR UNSECURED BRIDGE CREDIT AGREEMENT

This SENIOR UNSECURED BRIDGE CREDIT AGREEMENT (“Agreement”) is entered into as
of July 27, 2016, among AVNET, INC., a New York corporation (the “Borrower”),
each lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and BANK OF AMERICA, N.A., as Administrative Agent.

WHEREAS, the Borrower will make an announcement under Rule 2.7 (the “2.7
Announcement”) of the City Code on Takeovers and Mergers in the United Kingdom
(the “City Code”), announcing its firm intention to make an offer to acquire
(the “Target Acquisition”) the entire issued and to be issued share capital of
Premier Farnell plc, a public limited company organized under the laws of
England and Wales (the “Target”).

WHEREAS, in connection with the Target Acquisition, the Borrower intends to
finance the cash consideration and any fees and expenses related to the Target
Acquisition with the proceeds of up to £707.0 million and $250.0 million from
borrowings under the commitments hereunder.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

Article I.

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms.   As used in this Agreement, the following terms shall have
the meanings set forth below:

 

“Acquisition” means the acquisition of (i) a controlling equity or other
ownership interest in another Person (including upon the exercise of an option,
warrant or convertible or similar type security to acquire such a controlling
interest), whether by purchase of such equity or other ownership interest or
upon exercise of an option or warrant for, or conversion of securities into,
such equity or other ownership interest, or (ii) assets of another Person
(whether by purchase, merger or otherwise) which constitute all or substantially
all of the assets of such Person or of a line or lines of business conducted by
such Person.

“Adjusted Receivables Amount” means, as of any date of determination, the
greater of (a) the aggregate net book value of all Excluded Receivables minus
$75,000,000, and (b) $0.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
as the Administrative Agent may from time to time notify to the Borrower and the
Lenders.



NYDOCS03/1048584.71

--------------------------------------------------------------------------------

 

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D-2 or any other form approved by the
Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders. 

“Agreement” has the meaning specified in the introductory paragraph.

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
(or of the Tranche A-1 Commitments, the Tranche A-2 Commitments and/or the
Tranche B Commitments, as applicable) or total Loans (or total Tranche A-1
Loans, Tranche A-2 Loans and/or Tranche B Loans, as applicable) represented by
such Lender’s Commitment (or Tranche A-1 Commitment, Tranche A-2 Commitment
and/or Tranche B Commitment, as applicable)  or Loan (or Tranche A-1 Loan,
Tranche A-2 Loan and/or Tranche B Loan, as applicable)  at such time, subject to
adjustment as provided in Section 2.12.  The initial Applicable Percentage of
each Lender is set forth opposite the name of such Lender on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable.

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:

Pricing Level

Debt Ratings S&P/Moody’s

Eurocurrency Rate

 

 

Target Acquisition Closing Date -

Day 89

Day 90 -

Day 179

Day 180 -

Day 269

Day 270 -

Maturity Date

1

BBB/Baa2 or better

1.250%

1.500%

1.750%

2.000%

2

BBB-/Baa3

1.500%

1.750%

2.000%

2.250%

3

Crossover Rating

1.750%

2.125%

2.500%

2.875%

4

2 Non-Investment Grade Ratings

2.500%

3.000%

3.500%

4.000%

 

Pricing Level

Debt Ratings S&P/Moody’s

Base Rate

 

 

Target Acquisition Closing Date -

Day 89

Day 90 -

Day 179

Day 180 -

Day 269

Day 270 -

Maturity Date

1

BBB/Baa2 or better

0.250%

0.500%

0.750%

1.000%

2

BBB-/Baa3

0.500%

0.750%

1.000%

1.250%

3

Crossover Rating

0.750%

1.125%

1.500%

1.875%

4

2 Non-Investment Grade Ratings

1.500%

2.000%

2.500%

3.000%

 



NYDOCS03/1048584.72

--------------------------------------------------------------------------------

 

 

“Crossover Rating” means, as of any date of determination, one Investment Grade
Rating and one Debt Rating that is not an Investment Grade Rating.

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s (collectively, the “Debt Ratings”) of the Borrower’s
non-credit-enhanced, senior unsecured long-term debt; provided that (a) if a
Debt Rating is issued by each of the foregoing rating agencies, then the higher
of such Debt Ratings shall apply (with the Debt Rating for Pricing Level 1 being
the highest and the Debt Rating for Pricing Level 4 being the lowest); (b) if
the Borrower has only one Debt Rating, the Pricing Level of such Debt Level
shall apply; and (c) if the Borrower does not have any Debt Rating, Pricing
Level 4 shall apply.

“Investment Grade Rating” means, as of any date of determination, the Debt
Rating of BBB- or better from S&P and the Debt Rating of Baa3 or better from
Moody’s.

“Non-Investment Grade Rating” means, as of any date of determination, a Debt
Rating that is not an Investment Grade Rating.

Initially, the Applicable Rate shall be determined based upon the Debt Ratings
in effect on the  Closing Date or the Tranche B Closing Date, as applicable,
each of which shall be specified in the certificate delivered pursuant to
Section 4.02(I)(d) or Section 4.02(III)(c)(D), as applicable.  Thereafter, each
change in the Applicable Rate resulting from a publicly announced change in any
Debt Rating shall be effective during the period commencing on the date of the
public announcement thereof and ending on the date immediately preceding the
effective date of the next such change.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any
other registered broker-dealer wholly-owned by Bank of America Corporation to
which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement), in its
capacity as sole lead arranger and sole bookrunner.

“Asset Sale” means any non-ordinary course sale, transfer or other disposition
of assets or series of related non-ordinary course sales, transfers or other
dispositions by the Borrower or any of its Material Subsidiaries other than any
sale, transfer or disposition (i) by the Borrower to any of its Subsidiaries or
by any Subsidiary of the Borrower to the Borrower or any other Subsidiary of the
Borrower, (ii) of accounts receivable under any Permitted Securitization
Facility and (iii) of worn-out or obsolete assets.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by

NYDOCS03/1048584.73

--------------------------------------------------------------------------------

 

 

Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit D-1 or any other form (including electronic documentation
generated by use of an electronic platform) approved by the Administrative
Agent.

“Attributable Indebtedness” means, on any date:

(a)in respect of any capital lease of any Person, the capitalized amount thereof
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP;

(b)in respect of any Synthetic Lease Obligation, the capitalized amount of the
remaining lease payments under the relevant lease that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease were accounted for as a capital lease; and

(c)in respect of any asset securitization transaction of any Person, (i) the
actual amount of any unrecovered investment of purchasers or transferees of
assets so transferred, plus (ii) in the case of any other recourse, repurchase,
or debt obligation described in clause (a) of the definition of “Off-Balance
Sheet Liabilities,” the capitalized amount of such obligation that would appear
on a balance sheet of such Person prepared on such date in accordance with GAAP
if such sale or transfer or assets were accounted for as a secured loan.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended June 29, 2015, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest in effect for
such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurocurrency Rate plus 1.00%.  The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.    



NYDOCS03/1048584.74

--------------------------------------------------------------------------------

 

 

“Base Rate Tranche B Loan” means a Tranche B Loan that bears interest based on
the Base Rate.  For the avoidance of doubt, Tranche A Loans shall only bear
interest based on the Eurocurrency Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a borrowing consisting of simultaneous Loans and having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and in New York and:

(a)if such day relates to any interest rate settings as to a Eurocurrency Rate
Tranche B Loan, any fundings, disbursements, settlements and payments in respect
of any such Eurocurrency Rate Tranche B Loan, or any other dealings in Dollars
to be carried out pursuant to this Agreement in respect of any such Eurocurrency
Rate Tranche B Loan, means any London Banking Day;

(b)if such day relates to any interest rate settings as to a Tranche A Loan,
means any such day on which dealings in deposits in Sterling are conducted by
and between banks in the London interbank market for Sterling.

“Cash Confirmation Advisor” means Merrill Lynch International.

“Certain Funds Conditions” means each of the following:

(a) the Effective Date has occurred;

(b) no Certain Funds Default is continuing or would result from the making of
any Borrowing;

(c) it is not unlawful for the Borrower to perform any of its material
obligations under this Agreement; and

(d) it is not unlawful under the laws of England and Wales, New York or U.S.
Federal laws for any Lender to make a Loan.

“Certain Funds Covenant” means, in each case, solely in relation to the Borrower
(and excluding the Target and its Subsidiaries and excluding any covenant or
procurement obligation with respect to the Target and its Subsidiaries), the
covenants set forth in Sections 6.05(a),  6.12(a),  6.12(b),  6.12(c),  6.12(e)
(with respect to delivery of any material Offer Documents or material Scheme
Documents only, as applicable), Sections  7.01 (solely to the extent of Liens
voluntarily created by the Borrower), 7.03,  7.04,  7.05,  7.06(b) (other than
with respect to 7.06(b)(i), to the extent that such breaches, taken as a whole,
would not reasonably be expected to materially and

NYDOCS03/1048584.75

--------------------------------------------------------------------------------

 

 

adversely affect the Borrower’s ability to consummate the Target Acquisition),
7.09(b),  7.11 (other than in respect of the Target Acquisition) and 7.16 (other
than clause (c) thereof).

“Certain Funds Default” means any continuing Event of Default, in each case
relating to the Borrower (and excluding the Target and its Subsidiaries and
excluding any Event of Default or procurement obligation with respect to the
Target and its Subsidiaries), arising under Sections 8.01(a)(i),  8.01(a)(ii),
 8.01(b),  8.01(c) (in the case of clauses (b) and (c) of Section 8.01, in
relation to a Certain Funds Covenant only), 8.01(d) (in relation to a Certain
Funds Representation only), 8.01(f),  8.01(g) and 8.01(j) (in the case of the
Borrower contesting the validity or enforceability of a Loan Document, denying
its obligations or liabilities thereunder, or purporting to revoke, terminate or
rescind a Loan Document in circumstances that would otherwise be a breach of
Section 8.01(j), only to the extent that such action is unambiguous and made in
writing).

“Certain Funds Period” means the period from and including the Effective Date
and ending on the earliest of:

(a) 11:59 p.m. (London time) on the date falling 7 calendar months after the
date of this Agreement;

(b) if the Target Acquisition is to be effected by way of an Offer, the earliest
of (i) the date which falls 14 days after the Offer has closed for acceptances
or, if the Offer has closed in circumstances where Target is entitled or obliged
to conduct a Squeeze-out Procedure such longer period as is necessary to
complete such Squeeze-out Procedure, (ii) the date on which the Offer lapses or
is withdrawn or terminated or the bid has lapsed, in each case, in compliance
with the City Code, the requirements of the Panel and all applicable laws (and
the Borrower will notify the Administrative Agent in writing as soon as
reasonably practicable once it becomes aware of any such lapse, withdrawal or
termination), or (iii) the date on which the Target becomes a direct or indirect
wholly-owned subsidiary of the Borrower and the Borrower has paid for all the
shares in the Target beneficially owned by it; and    

(c) if the Target Acquisition is to be effected by a Scheme, the earliest of (i)
the first Business Day falling 14 days after the Scheme Effective Date, (ii) the
date on which the Scheme lapses or is withdrawn or terminated, in each case, in
compliance with the City Code, the requirements of the Panel and all applicable
laws (and the Borrower will notify the Administrative Agent in writing as soon
as reasonably practicable once it becomes aware of any such lapse, withdrawal or
termination), (iii) at a court approved meeting of the Scheme Shareholders
(which is not adjourned or postponed), the Scheme is not approved in accordance
with the Companies Act by the requisite majority of the Scheme Shareholders (and
the Borrower will notify the Administrative Agent in writing as soon as
reasonably practicable once it becomes aware of such event),  (iv) a court of
competent jurisdiction refuses (in its final judgment) to sanction the Scheme
(and the Borrower will notify the Administrative Agent in writing as soon as
reasonably practicable once it becomes aware of such event) or (v) the date on
which the Target becomes a direct or indirect wholly-owned subsidiary of the
Borrower and the Borrower has paid for all the shares in the Target beneficially
owned by it.



NYDOCS03/1048584.76

--------------------------------------------------------------------------------

 

 

“Certain Funds Representations” means, solely with respect to statements made in
relation to the Borrower (and, for the avoidance of doubt, excluding the Target
and its Subsidiaries and excluding any representation or procurement obligation
with respect to the Target and its Subsidiaries), the representations and
warranties set forth in (1) Sections 5.01(a),  5.01(b), (2) the first sentence
of Section 5.02, (3) Sections 5.03,  5.04,  5.14 (insofar as it relates to a
Tranche A Loan), 5.20 and 5.21(a) and (4) clause (x) of Section 5.21(b) (but
only to the extent as it relates to compliance with respect to the use of
proceeds of the Loans with the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, and other similar anti-corruption legislation in
other jurisdictions).

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means an event or series of events by which:

(a)any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act, except that a person or group shall be deemed to have “beneficial
ownership” of all securities that such person or group has the right to acquire
(such right, an “option right”), whether such right is exercisable immediately
or only after the passage of time), directly or indirectly, of 35% or more of
the equity securities of the Borrower entitled to vote for members of the board
of directors or equivalent governing body of the Borrower on a fully-diluted
basis (and taking into account all such securities that such person or group has
the right to acquire pursuant to any option right); or

(b)during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above

NYDOCS03/1048584.77

--------------------------------------------------------------------------------

 

 

constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body.

“City Code” has the meaning specified in the recitals.

“Clean-Up Period” has the meaning specified in Section 8.04.

“Closing Date” means the date after the Effective Date and on or prior to the
end of the Certain Funds Period on which all of the applicable conditions
precedent in Section 4.02 are satisfied or waived in accordance with Section
10.01 and all or a portion of the Loans are made to the Borrower; provided,
 however, that the Tranche B Closing Date shall not constitute a Closing Date.

“Code” means the Internal Revenue Code of 1986.

“Commitments” means, collectively, the Tranche A Commitments and the Tranche B
Commitments.

“Companies Act” means the Companies Act of 2006 of the United Kingdom, as
amended.

“Companies House” means the office for company administration and registrations
in England and Wales operated by the Registrar of Companies.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following (to the extent deducted in calculating
such Consolidated Net Income, without duplication):  (i) Consolidated Interest
Charges for such period, (ii) the provision for Federal, state, local and
foreign income taxes payable by the Borrower and its Subsidiaries for such
period, (iii) depreciation and amortization expense, (iv) gains or losses
related to the early extinguishment of notes, bonds or other fixed income
obligations and (v) other non-cash or nonrecurring expenses of the Borrower and
its Subsidiaries (including non-cash expenses consisting of compensation paid in
the form of Equity Interests of the Borrower or its Subsidiaries and non-cash
charges due to impairments recorded in such period in accordance with the
Financial Accounting Standards Board’s Accounting Standards Codification 350),
reducing such Consolidated Net Income and minus (b) all non-cash items
increasing Consolidated Net Income for such period.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including such Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements

NYDOCS03/1048584.78

--------------------------------------------------------------------------------

 

 

or other similar instruments, (b) all purchase money Indebtedness, (c) all
direct obligations arising under letters of credit (including standby letters of
credit), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments (other than, and without expanding this clause (c), commercial
letters of credit and bankers’ acceptances incurred to support commercial or
lease transactions, bid bonds, payment bonds and performance bonds arising in
the ordinary course of business), in each case net of the amount of cash
collateral securing such direct obligations, (d) all obligations in respect of
the deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business), (e) Attributable Indebtedness in
respect of capital leases, Synthetic Lease Obligations and other Off-Balance
Sheet Liabilities, (f) without duplication, all Guarantees with respect to
outstanding Indebtedness of the types specified in clauses (a) through (e) above
of Persons other than the Borrower or any Subsidiary, and (g) all Indebtedness
of the types referred to in clauses (a) through (f) above of any partnership or
joint venture (other than a joint venture that is itself a corporation or
limited liability company) in which the Borrower or a Subsidiary is a general
partner or joint venturer, if, and to the extent that, the fair value of the
assets of such partnership or joint venture is less than its probable liability
in respect of its obligations, net of any right to contribution from other
reasonably creditworthy Persons which the Borrower or such Subsidiary has in
respect thereof, unless such Indebtedness is expressly made non-recourse to the
Borrower or such Subsidiary.

“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum, without duplication, of (a)
consolidated interest expense determined in accordance with GAAP and (b) all
implicit interest in connection with Synthetic Lease Obligations and other
Off-Balance Sheet Liabilities minus (c) the amount of non-cash interest
(including interest paid by the issuance of additional securities) included in
the foregoing clause (a).

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four prior fiscal
quarters ending on such date to (b) Consolidated Interest Charges for such
period.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four fiscal quarters most recently ended.

“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries (excluding extraordinary gains but including extraordinary losses)
for that period.

“Consolidated Tangible Net Worth” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, Shareholders’ Equity
minus Intangible Assets on that date.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.



NYDOCS03/1048584.79

--------------------------------------------------------------------------------

 

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

“Conversion Notice” means a written notice by the Borrower to the Administrative
Agent that the Borrower intends to switch the Target Acquisition from a Scheme
to an Offer (or vice versa).

“Cost of Acquisition” means, with respect to any Acquisition, as at the date of
entering into any agreement therefor, the sum of the following (without
duplication):  (a) the amount of any cash and fair market value of property
(excluding capital stock, warrants or options to acquire capital stock of the
Borrower and the unpaid principal amount of any debt instrument) given as
consideration, (b) the amount (determined by using the face amount or the amount
payable at maturity, whichever is greater) of any Indebtedness incurred,
assumed, acquired or repaid by the Borrower or any Subsidiary in connection with
such Acquisition, (c) all additional purchase price amounts in the form of
earnouts and other contingent obligations that should be recorded on the balance
sheet of the Borrower and its Subsidiaries in accordance with GAAP, (d) all
amounts paid in respect of covenants not to compete or consulting agreements
that should be recorded on financial statements of the Borrower and its
Subsidiaries in accordance with GAAP, (e) the aggregate fair market value of all
other consideration given by the Borrower or any Subsidiary in connection with
such Acquisition, and (f) out-of-pocket transaction costs for the services and
expenses of attorneys, accountants and other consultants incurred in effecting
such transaction, and other similar transaction costs so incurred and
capitalized in accordance with GAAP.

“Crossover Rating” has the meaning specified in the definition of Applicable
Rate.

“Debt Issuance” means the issuance or incurrence of Indebtedness referred to in
clause (a)  of the definition thereof by the Borrower or any of its Subsidiaries
(other than equity-linked securities of the Borrower that are accorded any level
of equity treatment by each of S&P and Moody’s), including, for the avoidance of
doubt, any issuance or incurrence of Indebtedness referred to in clause (a) of
the definition thereof in connection with or to finance the Transactions (or
refinance any such Indebtedness) whether or not issued and deposited in an
escrow account, but excluding (i) Excluded Debt, (ii) the Loans and (iii) any
trade, vendor, or customer-related financing in the ordinary course of business.

“Debt Rating” has the meaning specified in the definition of Applicable Rate.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.



NYDOCS03/1048584.710

--------------------------------------------------------------------------------

 

 

“Default Rate” means (a) when used with respect to Obligations, an interest rate
equal to (i) the Base Rate plus (ii) the Applicable Rate, if any, applicable to
Base Rate Loans plus 2% per annum; provided, however, that with respect to a
Tranche A Loan, the Default Rate shall be an interest rate equal to the interest
rate (including any Applicable Rate) applicable to such Tranche A Loan plus 2%
per annum.

“Defaulting Lender” means, subject to Section 2.12(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due, (b) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
become the subject of a Bail-In Action;  provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.12(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower and each other Lender
promptly following such determination.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.



NYDOCS03/1048584.711

--------------------------------------------------------------------------------

 

 

“Dispose” means the sale, transfer, license, lease or other disposition
(including any sale and leaseback transaction) of any property by any Person,
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in Sterling, the equivalent amount thereof in Dollars as determined
by the Administrative Agent at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
Dollars with Sterling.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” has the meaning set forth in Section 4.01.  

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) subject to such consents, if any,
as may be required under Section 10.06(b)(iii).

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.



NYDOCS03/1048584.712

--------------------------------------------------------------------------------

 

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting and any hypothetical, synthetic or direct
or indirect equivalent thereof, and whether or not such shares, warrants,
options, rights or other interests, or any hypothetical, synthetic or direct or
indirect equivalent thereof, are outstanding on any date of determination.

“Equity Issuance” means the issuance of Equity Interests of the Borrower or any
of its Subsidiaries to any Person following the Effective Date, other than (i)
by any Subsidiary of the Borrower to the Borrower or any other Subsidiary of the
Borrower and (ii) pursuant to any employee equity compensation plan, employee
benefit plan, stock option or stock purchase plan, management equity plans, or
other similar benefit plans or compensation arrangements or accommodations for
current or former directors, officers, employees or consultants of the Borrower
or any of its Subsidiaries existing on the Effective Date or established
thereafter in the ordinary course of business or pursuant to dividend
reinvestment plans established for the benefit of the common stockholders of the
Borrower.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate a Pension
Plan, or the treatment of a Pension Plan amendment as a termination, under
Section 4041 or 4041A of ERISA; (e) the institution by the PBGC of proceedings
to terminate a Pension Plan; (f) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (g) the determination that any
Pension Plan is considered an at-risk plan or a plan in endangered or critical
status within the meaning of Sections 430, 431 and 432 of the Code or Sections
303, 304 and 305 of ERISA; or (h) the imposition of any liability under Title IV
of ERISA, other than for PBGC premiums due but not delinquent under Section 4007
of ERISA, upon the Borrower or any ERISA Affiliate.



NYDOCS03/1048584.713

--------------------------------------------------------------------------------

 

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurocurrency Rate” means  with respect to any Borrowing:

(a)denominated in Dollars or Sterling, for any Interest Period with respect to a
Tranche A Loan or a Eurocurrency Tranche B Loan, as applicable, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable or
successor rate which rate is approved by the Administrative Agent, as published
on the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for deposits in the
relevant currency (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period and

(b)for any rate calculation with respect to a Base Rate Tranche B Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for Dollar deposits with a term
of one month commencing that day;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied in a manner consistent with market practice;
provided,  further, that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent and if the Eurocurrency Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement

“Eurocurrency Rate Tranche B Loan” means a Tranche B Loan that bears interest at
a rate based on clause (a) of the definition of “Eurocurrency Rate”. 

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Debt” means (i) intercompany Indebtedness between or among the
Borrower and any of its Subsidiaries, (ii) credit extensions under the Existing
Credit Agreement and the Existing Securitization Facility, (iii) (x) credit
extensions under any Indebtedness of any Subsidiary of the Borrower arising from
cash pooling and related overdraft arrangements in the ordinary course of
business  and (y) credit extensions under any Indebtedness of any Subsidiary of
the Borrower set forth on Schedule 1.01 (for the avoidance of doubt, excluding
debt securities and syndicated credit facilities) and any refinancing, renewal,
refunding, extension or replacement thereof (in each case, except to the extent
constituting Indebtedness of the Borrower (other than a Guarantee by the
Borrower) and excluding debt securities and syndicated credit facilities) in an
aggregate principal amount not to exceed the refinanced, renewed, refunded,
extended or replaced funded amount thereof plus accrued and unpaid interest or
premiums thereon and fees and expenses incurred in connection therewith plus
(without duplication) an amount equal to any commitment unutilized thereunder
and (iv) other Indebtedness (other than debt securities and syndicated credit
facilities) not included in clauses (i),  (ii) and (iii) above in an outstanding
aggregate principal amount not to exceed $150,000,000; provided,  further, in no
event shall any

NYDOCS03/1048584.714

--------------------------------------------------------------------------------

 

 

Indebtedness (other than credit extensions pursuant to immediately preceding
clause (ii)) which gives effect (whether in whole or in part) to the
refinancing, renewal, refunding, extension or replacement of the Borrower’s
existing 6.625% Notes due 2016 constitute “Excluded Debt”.

“Excluded Receivables” means, as of any date of determination, all accounts
receivable referred to in Item 1 of Schedule 7.01.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii),
 (a)(iii) or (c), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and (d)
any U.S. federal withholding Taxes imposed pursuant to FATCA.

“Existing Credit Agreement” means that certain Credit Agreement dated as of July
9, 2014 among the Borrower, certain subsidiaries of the Borrower, the lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent, the L/C Issuer and the Swing Line Lender.

“Existing Securitization Facility” means the account receivable securitization
pursuant to the second amended and restated receivables purchase agreement dated
as of August 26, 2010, as amended, among Avnet Receivables Corporation, the
Borrower as servicer, the financial institutions party thereto as purchasers,
and JPMorgan Chase Bank, N.A. (successor by merger to Bank One, NA) as agent for
the purchasers, as amended, restated, supplemented or otherwise modified from
time to time, including any extensions, renewals, replacements and refinancings
thereof; provided, that each such agreement (as amended, restated, supplemented
or otherwise modified from time to time) or extension, renewal, replacement or
refinancing, as the case may be, satisfies the requirements set forth in clause
(b) of the definition of Permitted Securitization Facility.

“Existing Target Notes” means (i) the 5.2% Dollar Guaranteed Senior Notes
payable 2017, (ii) the 4.4% Dollar Guaranteed Senior Notes payable 2018, (iii)
the 4.8% Dollar Guaranteed Senior Notes payable 2021 and (iv) the 4.0% Dollar
Guaranteed Senior Notes payable 2024.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not

NYDOCS03/1048584.715

--------------------------------------------------------------------------------

 

 

materially more onerous to comply with) and any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471 (b) (1) of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letter” means the Fee Letter dated as of the date hereof, between the
Borrower and the Arranger, as amended, modified, restated or otherwise
supplemented from time to time.

“Financing Transactions” means the execution, delivery and performance by the
Borrower of this Agreement and the borrowings of Loans by the Borrower.

“Foreign Lender” means any Lender that is not a U.S. Person.  For purposes of
this definition, the United States, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to

NYDOCS03/1048584.716

--------------------------------------------------------------------------------

 

 

government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“HMT” has the meaning set forth in the definition of “Sanction(s)”.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)all obligations of such Person for borrowed money and all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;

(b)all direct or contingent obligations of such Person arising under letters of
credit (including standby letters of credit), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments (other than commercial letters
of credit and bankers’ acceptances incurred to support commercial transactions,
bid bonds, payment bonds and performance bonds arising in the ordinary course of
business);

(c)net obligations of such Person under any Swap Contract;



NYDOCS03/1048584.717

--------------------------------------------------------------------------------

 

 

(d)all obligations of such Person to pay the deferred purchase price of property
or services (other than current trade accounts payable in the ordinary course of
business);

(e)indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f)capital leases, Synthetic Lease Obligations and other Off-Balance Sheet
Liabilities;

(g)all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

(h)all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, if, and to the extent that, the fair
value of the assets of such partnership or joint venture is less than its
probable liability in respect of its obligations, net of any right to
contribution from other reasonably creditworthy Persons which the Borrower or
such Subsidiary has in respect thereof,  unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.  The amount of any capital lease, Synthetic Lease
Obligation or other Off-Balance Sheet Liability as of any date shall be deemed
to be the amount of Attributable Indebtedness in respect thereof as of such
date. 

Notwithstanding the foregoing, for purposes of this Agreement, the term
Indebtedness shall not include any liability of the Borrower or a Subsidiary
under any deferred compensation plan or similar arrangement covering employees
or members of the board of directors of the Borrower.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.



NYDOCS03/1048584.718

--------------------------------------------------------------------------------

 

 

“Inter-Company Indebtedness” has the meaning specified in Section 7.03(j).

“Interest Payment Date” means (a) as to any Loan other than a Base Rate Tranche
B Loan, the last day of each Interest Period applicable to such Loan and the
relevant Maturity Date; provided, however, that if any Interest Period for any
Tranche A Loan or any Eurocurrency Tranche B Loan, as applicable, exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates and (b) as to any Base
Rate Tranche B Loan, the last Business Day of each March, June, September and
December and the Tranche B Maturity Date.

“Interest Period” means, as to each Tranche A Loan and each Eurocurrency Rate
Tranche B Loan, the period commencing on the date such Loan is disbursed or
converted to (solely in the case of Eurocurrency Rate Tranche B Loans), or
continued and ending (a) in the case of any Eurocurrency Rate Tranche B Loan, on
the date one, two, three or six months thereafter or (if the Administrative
Agent determines that such Interest Period is available) seven or fourteen days
thereafter or (b) as to any Tranche A Loan, on the date one, two, or three
months thereafter, in each case subject to availability and as selected by the
Borrower in its Loan Notice; provided that:

(i)any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii)any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(iii)no Interest Period shall extend beyond the relevant Maturity Date.

“Investment Grade Rating” has the meaning specified in the definition of
Applicable Rate.

“IP Rights” has the meaning specified in Section 5.17.

“IRS” means the United States Internal Revenue Service.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities (including ERISA and
Environmental Laws), including the interpretation or administration thereof by
any Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority, in each case whether or not having the force of law.

“Lender” has the meaning specified in the introductory paragraph hereto.



NYDOCS03/1048584.719

--------------------------------------------------------------------------------

 

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate.  Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

“LIBOR” has the meaning specified in the definition of Eurocurrency Rate.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan Documents” means this Agreement, each Note and the Fee Letter.

“Loan Notice” means a notice of (a) a Borrowing or (b) a conversion (solely in
the case of any Tranche B Loan) or continuation of Loans, pursuant to Section
2.02(a), which shall be substantially in the form of Exhibit A or such other
form as may be approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

“Loans” means collectively, the Tranche A Loans and the Tranche B Loans.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties or condition
(financial or otherwise) of the Borrower; (b) a material impairment of the
ability of the Borrower to perform its obligations under the Loan Documents; (c)
a material adverse effect upon the rights or remedies of the Administrative
Agent or any Lender under the Loan Documents; or (d) a material adverse effect
upon the legality, validity, binding effect or enforceability against the
Borrower of any Loan Document.

“Material Subsidiary” means, at any time, any Subsidiary which had total
revenues in the four fiscal quarter period most recently ended in excess of 5%
of the total revenues of the Borrower and its Subsidiaries on a consolidated
basis.

“Maturity Date” means the Tranche A-1 Maturity Date, the Tranche A-2 Maturity
Date or the Tranche B Maturity Date, as applicable; provided,  however, that if
such date is not a Business Day, the applicable Maturity Date shall be the
immediately preceding Business Day.

“Minimum Acceptance Level” means receipt of valid acceptances (which have not
been withdrawn) in respect of shares in the Target such that following
acquisition of such shares,

NYDOCS03/1048584.720

--------------------------------------------------------------------------------

 

 

the Borrower will hold not less than 75% (or such lesser percentage (but in no
event less than 50.1%) as elected by the Borrower after, to the extent
necessary, consultation with the Panel) of each class of shares in the Target on
a fully diluted basis.

“MNPI Information” has the meaning specified in Section 6.02.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Net Cash Proceeds” means the proceeds actually received by the Borrower or any
of its Subsidiaries in the form of cash or cash equivalents (it being understood
that cash equivalents will not include Equity Interests) from any Debt Issuance,
Equity Issuance or Asset Sale or, in the case of any Recovery Event, any
insurance proceeds or condemnation awards in respect of such Recovery Event, in
each case net of (i) brokers’, investment bankers’ and advisors’ (including
legal, accountants, consultants and financial advisors) fees and other
discounts, commissions, placement fees and other fees, costs and expenses
incurred in connection with any such transaction (provided that, for purposes of
calculating the Net Cash Proceeds from any Debt Issuance issued and deposited
into an escrow account, the Net Cash Proceeds shall be net of a reasonable
amount of fees, costs and expenses estimated in good faith by the Borrower to be
deducted from the proceeds deposited into such escrow account upon release from
escrow) and (ii) in the case of any Asset Sale or Recovery Event, (A) amounts
required to be applied to the repayment of any Indebtedness (or other
obligations) secured by a Lien on an asset which is the subject of such Asset
Sale or Recovery Event, (B) Taxes paid or reasonably estimated to be payable as
a result thereof, (C) the amount of any reserves established to fund contingent
liabilities reasonably estimated to be payable as a result thereof (provided
that, upon any termination of such reserves, all such amounts not paid out in
connection therewith shall be deemed to be “Net Cash Proceeds” of such Asset
Sale), (D) proceeds of any Asset Sale or Recovery Event by Foreign Subsidiaries
to the extent the repatriation of such proceeds to the United States is
prohibited or delayed by applicable local law or would in the reasonable
judgment of the Borrower have a materially adverse tax consequence (provided
that upon the cessation of such delay, the proceeds subject to such delay shall
be deemed to be “Net Cash Proceeds” of such Asset Sale or Recovery Event), and
(E) the amount of any short-term liabilities directly associated with such asset
and retained by the Borrower or any of its Subsidiaries; provided that no
proceeds of an Asset Sale or Recovery Event shall constitute Net Cash Proceeds
except to the extent in excess of $100,000,000 in the aggregate for all Asset
Sales and Recovery Events. Any such proceeds received by a Subsidiary that is
not wholly owned shall only be “Net Cash Proceeds” to the extent that the
Borrower may cause such proceeds to be distributed to it or to a wholly owned
Subsidiary under applicable law and subject to any contractual restriction
binding on or affecting such Subsidiary.



NYDOCS03/1048584.721

--------------------------------------------------------------------------------

 

 

“Non-Investment Grade Rating” has the meaning specified in the definition of
Applicable Rate.

“Non-Material Subsidiary” means any Subsidiary which is not a Material
Subsidiary.

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender to the Borrower, substantially in the form
of Exhibit B.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against the Borrower or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Offer” means a contractual takeover offer within the meaning of Section 974 of
the Companies Act made by the Borrower to effect the Target Acquisition (as that
offer may be amended, added to, revised, renewed or waived in a manner permitted
by this Agreement).

“Offer Documents” means any offer document sent by the Borrower to the
shareholders of the Target in respect of the Offer (along with any revision to
the Offer) or any document to reflect a change from a Scheme to an Offer and any
other document designated as such by the Borrower and the Arranger.

“Offer Press Release” means the press release announcing, in compliance with
Rule 2.7 of the City Code, a firm intention to make the Offer, which shall be
consistent in all material respects with the press release provided to the
Administrative Agent pursuant to Section 4.01(c).

“Offer Unconditional Date” means the date on which the Offer becomes or is
declared unconditional in all respects.

“Off-Balance Sheet Liabilities” means, with respect to any Person as of any date
of determination thereof, without duplication and to the extent not included as
a liability on the consolidated balance sheet of such Person and its
Subsidiaries in accordance with GAAP:  (a) with respect to any asset
securitization transaction (including any accounts receivable purchase
facility), the unrecovered investment of purchasers or transferees of assets so
transferred and the principal amount of any recourse, repurchase or debt
obligations incurred in connection therewith; and (b) the monetary obligations
under any financing lease or so-called “synthetic,” tax retention or off-balance
sheet lease transaction which, upon the application of any Debtor Relief Law to
such Person or any of its Subsidiaries, would be characterized as indebtedness.



NYDOCS03/1048584.722

--------------------------------------------------------------------------------

 

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement and (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outstanding Amount” means with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of such Loans occurring on such date.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation and (b) with respect to any amount denominated in
Sterling, the rate of interest per annum at which overnight deposits in
Sterling, in an amount approximately equal to the amount with respect to which
such rate is being determined, would be offered for such day by a branch or
Affiliate of Bank of America in the applicable London interbank market for
Sterling to major banks in such interbank market.

“Panel” means the Panel on Takeovers and Mergers in the United Kingdom.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(e).

“PATRIOT Act” has the meaning specified in Section 10.17.

“PBGC” means the Pension Benefit Guaranty Corporation, and any successor entity
performing similar functions with respect to ERISA.



NYDOCS03/1048584.723

--------------------------------------------------------------------------------

 

 

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Sections 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Permitted Acquisition” means any Acquisition that is permitted by the terms of
Section 7.11.

“Permitted Business” means any type of business in which the Borrower and its
Subsidiaries were engaged on the Target Acquisition Closing Date and any
business reasonably related or incidental thereto.    

“Permitted Securitization Facilities” means, collectively, (a) the Existing
Securitization Facility and (b) any other account receivable securitization
facility so long as the Indebtedness thereunder and other payment obligations
with respect thereto are nonrecourse to the Borrower and its Subsidiaries (other
than any Special Purpose Finance Subsidiary), other than limited recourse
provisions that are customary for transactions of such type and do not have the
effect of Guaranteeing the repayment of any such Indebtedness or limiting the
loss or credit risk of lenders or purchasers with respect to payment or
performance by the obligors of the accounts receivable so transferred; provided,
that (i) the aggregate outstanding Attributable Indebtedness under the Existing
Securitization Facility and any other account receivable securitization
facilities described in clause (b) plus (ii) the Adjusted Receivables Amount,
shall not at any time exceed the greater of (x) $800,000,000, and (y) 35% of the
aggregate net book value of all accounts receivable of the Borrower and its
Subsidiaries (including those accounts receivable subject to the Existing
Securitization Facility or any other account receivable securitization
facilities described in clause (b)).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for U.S.-based employees of the
Borrower or any ERISA Affiliate or any such Plan to which the Borrower or any
ERISA Affiliate is required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“Press Release” means (in relation to the Offer), the Offer Press Release or (in
relation to the Scheme), the Scheme Press Release.



NYDOCS03/1048584.724

--------------------------------------------------------------------------------

 

 

“Public Lender” has the meaning specified in Section 6.02.

“Qualifying Term Loan Facility” means a term loan facility (whether the borrower
thereunder is the Borrower or a Subsidiary of the Borrower), the proceeds of
which will be applied to pay a portion of the cash consideration payable in
connection with the Target Acquisition, Transaction Costs and/or to refinance
the Loans made hereunder and which is subject to conditions precedent to funding
and limitations on assignments prior to the Closing Date (collectively, the
“certain funds conditionality provisions”) that are no less favorable (subject
to the immediately succeeding proviso) to the Borrower or the borrower under
such Qualifying Term Loan Facility than the conditions precedent to the funding
of the Loans and the limitations on assignments prior to the Closing Date set
forth herein, as reasonably determined by the Borrower (provided that it is
understood and agreed that the certain funds conditionality provisions shall be
permitted to be modified to be expanded to also include the Borrower to the
extent it is a parent guarantor thereunder, as well as the borrower(s) under
such term loan facility, and any other guarantor (if any) thereunder).

“Rate Determination Date” means two (2) Business Days prior to the commencement
of an Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in the applicable interbank market, as determined
by the Administrative Agent); provided that to the extent such market practice
is not administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent.

“Receiving Agent” means the receiving agent appointed in accordance with the
Receiving Agent’s Letter.

“Receiving Agent’s Letter” means the letter appointing the Receiving Agent in
respect of the Offer.

“Recipient” means the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of the Borrower
hereunder.

“Recovery Event” means (i) any damage to, destruction of, or other casualty or
loss involving any property or asset or (ii) any seizure, condemnation,
confiscation or taking under the power of eminent domain of, or any
relinquishing of title or use of or relating to, or any similar event in respect
of, any property or asset, in each case of the Borrower or any of its
Subsidiaries.

“Register” has the meaning specified in Section 10.06(c).

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Borrower as prescribed by the Securities
Laws.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, representatives and advisors of such Person and of
such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived
under applicable Law.



NYDOCS03/1048584.725

--------------------------------------------------------------------------------

 

 

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or Lenders holding in the aggregate more
than 50% of the aggregate Outstanding Amount of all Loans, as applicable;
provided that the Commitment of, and the portion of the Outstanding Amount of
all Loans held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer, solely for purposes of the
delivery of incumbency certificates pursuant to Section 4.01 and the certificate
required by Section 4.01(c), the secretary or any assistant secretary of the
Borrower and, solely for the purposes of notices given pursuant to Article II,
any other officer of the Borrower so designated by any of the foregoing officers
in a notice to the Administrative Agent.  Any document delivered hereunder that
is signed by a Responsible Officer of the Borrower shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of the Borrower and such Responsible Officer shall be
conclusively presumed to have acted on behalf of the Borrower.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Borrower’s stockholders, partners or members (or
the equivalent Person thereof).

“Revaluation Date” means, with respect to any Tranche A Loan, each of the
following:  (a) the date of a Borrowing of a Tranche A Loan, (b) each date of a
continuation of a Tranche A Loan pursuant to Section 2.02, and (c) such
additional dates as the Administrative Agent shall determine or the Required
Lenders shall require.

“S&P” means Standard & Poor’s Financial Services LLC and any successor thereto.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in Sterling, same day or other funds as may be determined by the
Administrative Agent to be customary in the place of disbursement or payment for
the settlement of international banking transactions in Sterling.

“Sanction(s)” means any economic, financial, trade or similar sanctions or
embargoes administered or enforced by the United States Government (including,
without limitation, OFAC), the United Nations Security Council, the European
Union, Her Majesty’s Treasury (“HMT”) or other relevant sanctions authority.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“Scheme” means a scheme of arrangement made pursuant to Part 26 of the Companies
Act proposed by the Target to the Scheme Shareholders in connection with the
acquisition by the Borrower of the Target Shares as contemplated by the Scheme
Circular (as such

NYDOCS03/1048584.726

--------------------------------------------------------------------------------

 

 

Scheme may be amended, added to, revised, renewed or waived in a manner
permitted by this Agreement).

“Scheme Circular” means the circular to the Scheme Shareholders to be issued by
or on behalf of the Target setting out the proposals for the Scheme stating the
recommendation with respect to the Target Acquisition and the relevant Scheme to
the Scheme Shareholders by the board of directors of the Target which is
consistent in all material respects with the Scheme Press Release and convening
a court approved meeting of the Scheme Shareholders in order to seek their
approval of the Scheme.

“Scheme Documents” means the Scheme Press Release, the Scheme Resolution and the
Scheme Circular and any other document designated as a Scheme Document by the
Borrower and the Administrative Agent.

“Scheme Effective Date” means the date on which a copy of the court order
sanctioning the Scheme is duly filed on behalf of the Target with the Registrar
of Companies in accordance with section 899 of the Companies Act.

“Scheme Press Release” means the press release announcing the terms of the
Scheme in compliance with Rule 2.7 of the City Code, which shall be consistent
in all material respects with the press release provided to the Administrative
Agent pursuant to Section 4.01(c).

“Scheme Resolution” means the resolution referred to and in the form set out in
the Scheme Circular.

“Scheme Shareholders” means all the holders of the Scheme Shares.

“Scheme Shares” means the shares in the Target subject to the Scheme being all
of the Target Shares.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Securities Exchange Act” means the Securities Exchange Act of 1934.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act,
Sarbanes-Oxley and the applicable accounting and auditing principles, rules,
standards and practices promulgated, approved or incorporated by the SEC or the
Public Company Accounting Oversight Board, as each of the foregoing may be
amended and in effect on any applicable date hereunder.

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.

“Solvent” means, with respect to any Person, that the value of the assets of
such Person (both at fair value and present fair saleable value) is, on the date
of determination, greater than the total amount of liabilities (including
contingent and unliquidated liabilities) of such

NYDOCS03/1048584.727

--------------------------------------------------------------------------------

 

 

Person as of such date and that, as of such date, such Person is able to pay all
liabilities of such Person as such liabilities mature and does not have
unreasonably small capital.  In computing the amount of contingent or
unliquidated liabilities at any time, such liabilities will be computed at the
amount which, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Special Purpose Finance Subsidiary” means any Subsidiary of the Borrower
created solely for the purposes of, and whose sole activity shall consist of,
acquiring and financing accounts receivable of the Borrower and its Subsidiaries
pursuant to a Permitted Securitization Facility.

“Specified Transaction Agreement Representations” means such of the
representations and warranties made by the Target and its Subsidiaries in the
Target Acquisition Documents as are material to the interests of the Lenders,
but only to the extent the Borrower (or any of its Subsidiaries or Affiliates)
has, or would have, the right not to consummate the Offer or Scheme, as the case
may be, or otherwise not to consummate the Target Acquisition, or the Borrower
(or any of its Subsidiaries or Affiliates) has, or would have, the right to
terminate its obligations to consummate the Offer or Scheme, as the case may be,
or otherwise not consummate the Target Acquisition as a result of a breach of
such representations and warranties in the Target Acquisition Documents.

“Specified Representations” means those representations and warranties set forth
in Sections 5.01 (solely as to the Borrower), 5.02,  5.03,  5.04,  5.14,  5.18,
 5.20, 5.21(a) and 5.21(b).

“Spot Rate” for a currency means the rate determined by the Administrative Agent
to be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 9:00 a.m. on the date
two Business Days prior to the date as of which the foreign exchange computation
is made; provided that the Administrative Agent may obtain such spot rate from
another financial institution designated by the Administrative Agent if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency.

“Squeeze-Out Procedures” means any step or transaction arising as a result or
part of the implementation or completion of the procedures contained in sections
979-982 of the Companies Act pursuant to which the Borrower may acquire any
remaining Target Shares.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity (a) of which a majority of
the shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person, or (b) the accounts of which are consolidated with those of the
Borrower in its consolidated financial

NYDOCS03/1048584.728

--------------------------------------------------------------------------------

 

 

statements.  Unless otherwise specified, all references herein to a “Subsidiary”
or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the
Borrower.

“Swap Contract” means any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Target” has the meaning set forth in the recitals.

“Target Acquisition” has the meaning set forth in the recitals.

“Target Acquisition Closing Date” means the date on which the cash consideration
for the Target Acquisition is paid by the trustee to the existing shareholders
of the Target.

“Target Acquisition Documents” means the Offer Documents or the Scheme
Documents, as the case may be.

“Target Debt Refinancing” means refinancing, repayment, redemption, defeasance
or other discharge of the Existing Target Notes, the release and extinguishment
of any liens and security interests securing such obligations and the release
and extinguishment of any guarantees in respect of such obligations.

“Target Shares” means any or all of the shares in the capital of the Target.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.



NYDOCS03/1048584.729

--------------------------------------------------------------------------------

 

 

“Tranche A Commitment” means, collectively, the Tranche A-1 Commitments and the
Tranche A-2 Commitments.

“Tranche A Lenders” means, collectively, the Tranche A-1 Lenders and the Tranche
A-2 Lenders.

“Tranche A Loans” means, collectively, the Tranche A-1 Loans and the Tranche A-2
Loans.

“Tranche A-1 Commitment” means, as to each Tranche A-1 Lender, its obligation to
make Tranche A-1 Loans to the Borrower pursuant to Section 2.01(a), in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Tranche A-1 Lender’s name on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Tranche A-1 Lender becomes a
party hereto, as applicable, as such amount may be reduced from time to time in
accordance with this Agreement.  The aggregate amount of Tranche A-1 Commitments
as of the Effective Date is £557,000,000.

“Tranche A-1 Lender” means each Lender identified as such on Schedule 2.01 or
pursuant to the Assignment and Assumption of a Tranche A-1 Commitment or a
Tranche A-1 Loan pursuant to which such Lender becomes a party hereto.

“Tranche A-1 Loan” has the meaning set forth in Section 2.01(a).

“Tranche A-1 Maturity Date” means the date that is 364 calendar days after the
Closing Date; provided,  however, that, if such date is not a Business Day, the
Tranche A-1 Maturity Date shall be the immediately preceding Business Day.

“Tranche A-2 Commitment” means, as to each Tranche A-2 Lender, its obligation to
make Tranche A-2 Loans to the Borrower pursuant to Section 2.01(b), in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Tranche A-2 Lender’s name on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Tranche A-2 Lender becomes a
party hereto, as applicable, as such amount may be reduced from time to time in
accordance with this Agreement.  The aggregate amount of Tranche A-2 Commitments
as of the Effective Date is £150,000,000.

“Tranche A-2 Lender” means each Lender identified as such on Schedule 2.01 or
pursuant to the Assignment and Assumption of a Tranche A-2 Commitment or a
Tranche A-2 Loan pursuant to which such Lender becomes a party hereto.

“Tranche A-2 Loan” has the meaning set forth in Section 2.01(b).

“Tranche A-2 Maturity Date” means the date that is 90 calendar days after the
Closing Date; provided,  however, that, if such date is not a Business Day, the
Tranche A-2 Maturity Date shall be the immediately preceding Business Day.

“Tranche B Availability Period” means the period from but excluding the Target
Acquisition Closing Date and ending on December 5, 2016.



NYDOCS03/1048584.730

--------------------------------------------------------------------------------

 

 

“Tranche B Closing Date” means the date after the Target Acquisition Closing
Date and on or prior to the end of the Tranche B Availability Period on which
all of the conditions precedent in Section 4.02(III) are satisfied or waived in
accordance with Section 10.01 and the Tranche B Loans are made to the Borrower.
   

“Tranche B Commitment” means, as to each Tranche B Lender, its obligation to
make Tranche B Loans to the Borrower pursuant to Section 2.01(c), in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Tranche B Lender’s name on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Tranche B Lender becomes a
party hereto, as applicable, as such amount may be reduced from time to time in
accordance with this Agreement.  The aggregate amount of Tranche B Commitments
as of the Effective Date is $250,000,000.

“Tranche B Lender” means each Lender identified as such on Schedule 2.01 or
pursuant to the Assignment and Assumption of a Tranche B Commitment or a Tranche
B Loan pursuant to which such Lender becomes a party hereto.

“Tranche B Loan” has the meaning set forth in Section 2.01(c).

“Tranche B Maturity Date” means the date that is 364 calendar days after the
Target Acquisition Closing Date;  provided,  however, that if such date is not a
Business Day, the Tranche B Maturity Date shall be the immediately preceding
Business Day.

“Transaction Costs”  means fees (including the fees payable under the Loan
Documents and the Fee Letter) and expenses (including taxes thereon) and all
stamp, documentary, registration or similar taxes and duties, in any such case
payable by or incurred by or on behalf of the Borrower or any of its Affiliates
in connection with the Transactions and the Target Acquisition and the other
transactions contemplated by this Agreement and the 2.7 Announcement, including,
without limitation, the preparation of, negotiation of and entry into this
Agreement, the other Loan Documents, the Fee Letter,  the 2.7 Announcement and
the Target Acquisition Documents.

“Transactions” means, collectively, (i) the Financing Transactions, (ii) the
Target Acquisition and the consummation of the other transactions contemplated
by the 2.7 Announcement, the Target Acquisition Documents, the Loan Documents,
the Fee Letter and any other agreements related to the foregoing, (iii) the
refinancing of any Indebtedness of the Target, (iv) the consummation of any
other transactions contemplated by any of the foregoing and (v) the payment of
any Transaction Costs in connection with the foregoing.

“Type” means, with respect to a Tranche B Loan, its character as a Base Rate
Tranche B Loan or a Eurocurrency Rate Tranche B Loan.

“Unencumbered Cash and Cash Equivalents” means cash or cash equivalents owned by
Borrower and its Subsidiaries on a consolidated basis (excluding assets of any
retirement plan) which (a) are not the subject of any Lien, and (b) may be
converted to cash within thirty (30) days.

“United States” and “U.S.” mean the United States of America.



NYDOCS03/1048584.731

--------------------------------------------------------------------------------

 

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

3.01 Other Interpretive Provisions.   With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

 

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”  The word “will” shall be construed
to have the same meaning and effect as the word “shall.”  Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

3.02 Accounting Terms.

 

(a) Generally.  All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other

NYDOCS03/1048584.732

--------------------------------------------------------------------------------

 

 

financial calculations) required to be submitted pursuant to this Agreement
shall be prepared in conformity with, GAAP applied on a consistent basis, as in
effect from time to time, applied in a manner consistent with that used in
preparing the Audited Financial Statements, except as otherwise specifically
prescribed herein.

(b) Changes in GAAP.    If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
 Without limiting the foregoing, leases shall continue to be classified and
accounted for on a basis consistent with that reflected in the Audited Financial
Statements for all purposes of this Agreement, notwithstanding any change in
GAAP relating thereto, unless the parties hereto shall enter into a mutually
acceptable amendment addressing such changes, as provided for above.

(c) Consolidation of Variable Interest Entities.  All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

(d) Pro Forma Basis.  For purposes of computing the Consolidated Leverage Ratio
and the Consolidated Interest Coverage Ratio, such ratios (and any financial
calculations or components required to be made or included therein) shall be
determined, with respect to the relevant period, after giving pro forma effect
to each Acquisition consummated during such period (including any incurrence,
assumption, refinancing or repayment of Indebtedness), as if such Acquisition
had been consummated on the first day of such period, based on historical
results accounted for in accordance with GAAP.

3.03 Exchange Rates; Currency Equivalents.   The Administrative Agent shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of Borrowings and Outstanding Amounts denominated in
Sterling.  Such Spot Rates shall become effective as of such Revaluation Date
and shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur.  Except for
purposes of financial statements delivered by the Borrower hereunder or
calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent.

 

(a) The Administrative Agent does not warrant, nor accepts responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any action or determination related to the rate in
the definition of “Eurocurrency Rate” or with respect

NYDOCS03/1048584.733

--------------------------------------------------------------------------------

 

 

to any comparable or successor rate thereto in the absence of the Administrative
Agent’s own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.

3.04 Change of Currency.  Each provision of this Agreement shall be subject to
such reasonable changes of construction as the Administrative Agent may from
time to time specify to be appropriate to reflect a change in currency of any
country and any relevant market conventions or practices relating to the change
in currency.

 

3.05 Times of Day.  Unless otherwise specified, all references herein to times
of day shall be references to Pacific time (daylight or standard, as
applicable).

 

3.06 Rounding.  Any financial ratios required to be maintained by the Borrower
and its Subsidiaries pursuant to this Agreement shall be calculated by dividing
the appropriate component by the other component, carrying the result to one
place more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding up if
there is no nearest number).

 

Article II.
THE COMMITMENTS AND BORROWINGS

2.01 Loans.   (a) Subject to the terms and conditions set forth herein, each
Tranche A-1 Lender severally agrees to make loans (each such loan, a “Tranche
A-1 Loan”) to the Borrower during the Certain Funds Period in Sterling in a
single drawing on the Closing Date in an aggregate amount not to exceed the
amount of such Tranche A-1 Lender’s Tranche A-1 Commitment. Tranche A-1 Loans
may not be reborrowed once repaid or prepaid.  

 

(b) Subject to the terms and conditions set forth herein, each Tranche A-2
Lender severally agrees to make loans (each such loan, a “Tranche A-2 Loan”) to
the Borrower during the Certain Funds Period in Sterling in a single drawing on
the Closing Date in an aggregate amount not to exceed the amount of such Tranche
A-2 Lender’s Tranche A-2 Commitment. Tranche A-2 Loans may not be reborrowed
once repaid or prepaid.  

(c) Subject to the terms and conditions set forth herein, each Tranche B Lender
severally agrees to make loans (each such loan, a “Tranche B Loan”) to the
Borrower either (x) during the Certain Funds Period in Dollars in a single
drawing on the Closing Date or (y) during the Tranche B Availability Period in
Dollars in a single drawing on the Tranche B Closing Date, in the case of each
of clause (x) and (y), in an aggregate amount not to exceed the amount of such
Tranche B Lender’s Tranche B Commitment. Tranche B Loans may not be reborrowed
once repaid or prepaid. 

2.02 Borrowings, Conversions and Continuations of Loans.

 

(a) Each Borrowing, each conversion of Tranche B Loans from one Type to the
other, and each continuation of Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by (A)
telephone or (B) a Loan Notice; provided that any telephonic notice must be
confirmed no later than two hours thereafter by delivery to the Administrative
Agent of a Loan Notice.  Each such Loan Notice must be received by the

NYDOCS03/1048584.734

--------------------------------------------------------------------------------

 

 

Administrative Agent not later than 8:00 a.m. with respect to the Borrowing of
(i) Tranche A Loans and Eurocurrency Rate Tranche B Loans on the Closing Date or
the Tranche B Closing Date, as applicable, three Business Days prior to the
Closing Date or the Tranche B Closing Date, as applicable and (ii) of Base Rate
Tranche B Loans, on the Closing Date or the Tranche B Closing Date, as
applicable. Each such Loan Notice must be received by the Administrative Agent
not later than 8:00 a.m. three Business Days prior to the requested date of
conversion of any Tranche B Loans from one Type to the other or of any
continuation of any Tranche A Loan or any Eurocurrency Rate Tranche B
Loan.  Each conversion of Tranche B Loans from one Type to the other and each
continuation of Tranche A Loans and Eurocurrency Rate Tranche B Loans shall be
in a principal amount of £5,000,000 or $5,000,000, as applicable, or a whole
multiple of £1,000,000 or $1,000,000, as applicable, in excess
thereof.  Each Loan Notice shall specify (i) whether the Borrower is requesting
a Borrowing, a conversion of Tranche B Loans from one Type to the other or a
continuation of Tranche A Loans or Eurocurrency Rate Tranche B Loans, (ii) the
requested date of the Borrowing (which shall be the Closing Date or the Tranche
B Closing Date, as applicable), conversion or continuation, as the case may be
(which in each case shall be a Business Day), (iii) the principal amount of
Loans to be borrowed, converted or continued, (iv) the Type of Tranche B Loans
to be Borrowed or to which existing Tranche B Loans are to be converted, (v) if
applicable, the duration of the Interest Period with respect thereto and (vi)
the currency (i.e., whether Sterling or Dollars, as the case may be) of the
Loans to be borrowed.  If the Borrower fails to specify a Type of Tranche B Loan
in a Loan Notice or if the Borrower fails to give a timely notice requesting a
conversion of Tranche B Loans, then the applicable Tranche B Loans shall be made
as, or converted to, Base Rate Tranche B Loans.  If the Borrower fails to give a
timely notice requesting a continuation of a Tranche A Loan or a Eurocurrency
Rate Tranche B Loan, then the applicable Loans shall be continued as Loans with
an Interest Period of one month. Any automatic conversion to Base Rate Tranche B
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurocurrency Rate Tranche B Loans.  If the
Borrower requests a Borrowing, conversion of Tranche B Loans from one Type to
the other or continuation of Tranche A Loans or Eurocurrency Rate Tranche B
Loans, but fails to specify an Interest Period in any Loan Notice, it will be
deemed to have specified an Interest Period of one month. 

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount (and currency) of its Applicable Percentage of
the applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Tranche B Loans or
continuation of Tranche A Loans or Eurocurrency Rate Tranche B Loans, in each
case as described in the preceding subsection.  In the case of a Borrowing, each
Lender shall make the amount of its Loan available to the Administrative Agent
in Same Day Funds  not later than 10:00 a.m. on the Closing Date or the Tranche
B Closing Date, as applicable.   Upon satisfaction of the conditions set forth
in Section 4.02(I) (in the case of Tranche A Loans), Section 4.02(I) and (II)
(in the case of Tranche B Loans to be made on the Closing Date, if any) or
Section 4.02(III) (in the case of Tranche B Loans to be made on the Tranche B
Closing Date, if any), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of Bank of
America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Borrower.



NYDOCS03/1048584.735

--------------------------------------------------------------------------------

 

 

(c) Except as otherwise provided herein, a Tranche A Loan or a Eurocurrency Rate
Tranche B Loan may be continued or converted (in the case of Eurocurrency Rate
Tranche B Loans) only on the last day of an Interest Period for such Loan.
 During the existence of a Default or an Event of Default, no Tranche B Loans
may be converted to or continued as Eurocurrency Rate Tranche B Loans and no
Tranche A Loans may be continued, in each case without the consent of the
Required Lenders, and the Required Lenders may demand that any or all of the
then outstanding Tranche A Loans be prepaid, or redenominated into Dollars in
the amount of the Dollar Equivalent thereof, on the last day of the then current
Interest Period with respect thereto.    

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Tranche A Loans and
Eurocurrency Rate Tranche B Loans upon determination of such interest rate.  At
any time that Base Rate Tranche B Loans are outstanding, the Administrative
Agent shall notify the Borrower and the Lenders of any change in Bank of
America’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.

(e) After giving effect to all Borrowings, all conversions of Tranche B Loans
from one Type to the other, and all continuations of Tranche A Loans and
Eurocurrency Rate Tranche B Loans, there shall not be more than three Interest
Periods in effect with respect to Loans.

2.03 Prepayments.      The Borrower may, upon notice to the Administrative
Agent, at any time or from time to time voluntarily prepay Loans (whether
Tranche A-1 Loans, Tranche A-2 Loans or Tranche B Loans) in whole or in part
without premium or penalty; provided that (i) such notice must be received by
the Administrative Agent not later than 8:00 a.m. (A) three Business Days prior
to any date of prepayment of Tranche A Loans and Eurocurrency Rate Tranche B
Loans and (B) on the date of prepayment of Base Rate Tranche B Loans and (ii)
any prepayment shall be in a principal amount of £5,000,000 or $5,000,000, as
applicable, or a whole multiple of £1,000,000 or $1,000,000, as applicable, in
excess thereof or, if less, the entire principal amount thereof then
outstanding.  Each such notice shall specify the date and amount of such
prepayment, the tranche(s) to be prepaid (i.e., whether Tranche A-1 Loans,
Tranche A-2 Loans and/or Tranche B Loans) and, if applicable, the Type(s) of
Tranche B Loans to be prepaid and, if Tranche A Loans or Eurocurrency Rate
Tranche B Loans are to be prepaid, the Interest Period(s) of such Loans.  The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage (or other
applicable share as provided herein) of such prepayment.  The payment amount
specified in such notice shall be due and payable on the date specified
therein.  Any prepayment of a Tranche A Loan or a Eurocurrency Rate Tranche B
Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05.  Subject
to Section 2.12,  each such prepayment shall be applied to the Loans of the
Lenders in accordance with their respective Applicable Percentages.

 

(b) Upon receipt by the Borrower or any of its Subsidiaries, after the earlier
of the Closing Date or the Tranche B Closing Date, of Net Cash Proceeds arising
from any Debt Issuance, Equity Issuance, Asset Sale or Recovery Event, the
Borrower shall promptly (and in any event within two Business Days) notify the
Administrative Agent thereof in writing and within five Business Days of such
receipt, prepay the Loans (including any accrued interest) in an amount equal to
100% of such Net Cash Proceeds.  All prepayments pursuant to this clause (b)
with Net

NYDOCS03/1048584.736

--------------------------------------------------------------------------------

 

 

Cash Proceeds from Asset Sales, Debt Issuances, Equity Issuances and Recovery
Events shall be applied (x) if such Net Cash Proceeds are denominated in
currencies other than Dollars (it being understood that the Administrative Agent
shall convert such Net Cash Proceeds into Sterling or Dollars, as applicable, at
the Spot Rate in effect on each date of receipt of such Net Cash Proceeds by the
Borrower or any of its Subsidiaries), first, to the Tranche A-1 Loans of the
Lenders in accordance with their respective Applicable Percentages until Tranche
A-1 Loans have been paid in full, second, to the Tranche A-2 Loans of the
Lenders in accordance with their respective Applicable Percentages until the
Tranche A-2 Loans have been paid in full and third, to the Tranche B Loans, if
any, of the Lenders in accordance with their respective Applicable Percentages
and (y) if such Net Cash Proceeds are denominated in Dollars, first, to the
Tranche B Loans, if any, of the Lenders in accordance with their respective
Applicable Percentages until the Tranche B Loans have been paid in full, second,
to the Tranche A-1 Loans of the Lenders in accordance with their respective
Applicable Percentages until the Tranche A-1 have been paid in full and third,
to the Tranche A-2 Loans of the Lenders in accordance with their respective
Applicable Percentages; provided that in the case of immediately preceding
clause (y), after the Tranche B Loans have been paid in full, the Administrative
Agent shall convert any remaining Net Cash Proceeds into Sterling at the Spot
Rate in effect on the date of receipt of such Net Cash Proceeds by the Borrower
or any of its Subsidiaries; provided,  further that in the case of each of
immediately preceding clauses (x) and (y), the Borrower or any of its
Subsidiaries may reinvest all or any portion of such Net Cash Proceeds from a
Recovery Event in assets useful to the business of the Borrower or any
Subsidiary; provided,  in addition, that such reinvestment is consummated within
12 months of the date of receipt of such Net Cash Proceeds, or in the event such
reinvestment is committed to in writing by the Borrower or such Subsidiary
within such 12-month period, such Net Cash Proceeds are used to consummate the
reinvestment within 18 months of receipt thereof. 

2.04 Termination or Reduction of Commitments.  (a) The Borrower may, upon notice
to the Administrative Agent, terminate the Aggregate Commitments, terminate the
Tranche A-1 Commitments, the Tranche A-2 Commitments and/or the Tranche B
Commitments, or from time to time permanently reduce the Aggregate Commitments
and/or permanently reduce the Tranche A-1 Commitments, the Tranche A-2
Commitments and/or the Tranche B Commitments;  provided that (i) any such notice
shall be received by the Administrative Agent not later than 8:00 a.m. five
Business Days prior to the date of termination or reduction and (ii) any such
partial reduction shall be in an aggregate amount of £5,000,000 or $5,000,000,
as applicable, or any whole multiple of £1,000,000 or $1,000,000, as applicable,
in excess thereof.  The Administrative Agent will promptly notify the Lenders of
any such notice of termination or reduction of the Aggregate Commitments and/or
the Tranche A-1 Commitments, the Tranche A-2 Commitments and/or the Tranche B
Commitments, as the case may be.  Any reduction of the Aggregate Commitments
(and/or the Tranche A-1 Commitments, the Tranche A-2 Commitments and/or the
Tranche B Commitments, as the case may be) shall be applied to the Commitment of
each Lender according to its Applicable Percentage of the Aggregate Commitments
(and/or the Tranche A-1 Commitments, the Tranche A-2 Commitments and/or the
Tranche B Commitments, as the case may be).  All fees accrued until the
effective date of any termination of the Aggregate Commitments (and/or the
Tranche A-1 Commitments, the Tranche A-2 Commitments and/or the Tranche B
Commitments, as the case may be) shall be paid on the effective date of such
termination.

 



NYDOCS03/1048584.737

--------------------------------------------------------------------------------

 

 

(b) Unless previously terminated, the Tranche A-1 Commitment and the Tranche A-2
Commitment of each Lender shall automatically terminate in full at 5:00 p.m.
(New York City time) on the earlier of (i) the termination of the Certain Funds
Period and (ii) the Closing Date (after giving effect to the Borrowings on such
date).  Unless previously terminated, the Tranche B Commitment of each Lender
shall automatically terminate in full at 5:00 p.m. (New York City time) on the
earliest of (i) the end of the Tranche B Availability Period, (ii) the Closing
Date (after giving effect to the Borrowings on such date, if the Tranche B Loans
are made to the Borrower on such date) and (iii) the Tranche B Closing Date
(after giving effect to the Borrowings on such date, if the Tranche B Loans are
made to the Borrower on such date).

(c) Upon receipt by the Borrower or any of its Subsidiaries, on or after the
Effective Date but prior to the Closing Date (or, in the case of the Tranche B
Commitments, the Tranche B Closing Date, if applicable), of Net Cash Proceeds
arising from any Asset Sale, Debt Issuance or any Equity Issuance, the Aggregate
Commitments shall be reduced no later than the Business Day following the
receipt of such Net Cash Proceeds in an amount equal to 100% of such Net Cash
Proceeds.  Any reduction of the Aggregate Commitments pursuant to this clause
(c) shall be applied (i) if such Net Cash Proceeds are denominated in currencies
other than Dollars (it being understood that the Administrative Agent shall
convert such Net Cash Proceeds into Sterling or Dollars, as applicable, at the
Spot Rate in effect on the date of receipt of such Net Cash Proceeds by the
Borrower or any of its Subsidiaries) first, to the Tranche A-1 Commitments of
the Lenders in accordance with their respective Applicable Percentages until
Tranche A-1 Commitments have been reduced to zero, second, to the Tranche
A-2 Commitments of the Lenders in accordance with their respective Applicable
Percentages until the Tranche A-2 Commitments have been reduced to zero and
third, to the Tranche B Commitments of the Lenders in accordance with their
respective Applicable Percentages and (y) if such Net Cash Proceeds are
denominated in Dollars, first, to the Tranche B Commitments of the Lenders in
accordance with their respective Applicable Percentages until the Tranche B
Commitments have been reduced to zero, second, to the Tranche A-1 Commitments of
the Lenders in accordance with their respective Applicable Percentages until the
Tranche A-1 Commitments have been reduced to zero and third, to the Tranche A-2
Commitments of the Lenders in accordance with their respective Applicable
Percentages; provided that in the case of immediately preceding clause (y),
after the Tranche B Commitments have been reduced to zero, the Administrative
Agent shall  convert such excess Net Cash Proceeds into Sterling at the Spot
Rate in effect on the date of receipt of such Net Cash Proceeds by the Borrower
or any of its Subsidiaries. At the Borrower’s option, so long as the Tranche
A-1 Commitments and the Tranche B Commitments have been reduced to zero, the
Borrower may retain the Net Cash Proceeds of any Debt Issuance arising from
issuance of senior unsecured notes to the extent used promptly (and, in all
events, within 5 Business Days) to refinance (on a dollar-for-dollar basis) the
Borrower’s existing 6.63% Notes due 2016.

(d) The Borrower shall promptly notify the Administrative Agent of receipt of
such Net Cash Proceeds, and the Administrative Agent will promptly notify each
Lender of its receipt of each such notice.

(e) In the event and on each occasion that the Borrower or any of its
Subsidiaries enters into any term loan facility, the Commitments shall be
automatically and permanently reduced ratably in an amount equal to 100% of the
committed amount under such term loan facility (or, if less, by an amount equal
to the aggregate amount of the Commitments then in effect), such

NYDOCS03/1048584.738

--------------------------------------------------------------------------------

 

 

reduction to be effective upon the effectiveness of the definitive documentation
for such term loan facility and receipt by (x) the Administrative Agent of a
notice from the Borrower that such term loan facility constitutes a Qualifying
Term Loan Facility and (y) the Administrative Agent and the Cash Confirmation
Advisor of evidence, in form and substance reasonably satisfactory to the
Administrative Agent and the Cash Confirmation Advisor that the Borrower will
have sufficient resources available to it following such reduction of the
Commitments to complete the Target Acquisition (which may include, but is not
limited to, the written consent of the Cash Confirmation Advisor prior to the
date of such reduction). Such reduction shall be applied to the Tranche A-1
Commitments, and, if no Tranche A-1 Commitments are outstanding at such time,
the Tranche B Commitments and, if no Tranche A-1 Commitments and no Tranche B
Commitments are outstanding at such time, Tranche A-2 Commitments, in each case
in accordance with the Lenders’ respective Applicable Percentages. 

2.05 Repayment of Loans.    The Borrower shall repay to the Tranche A-1 Lenders
on the Tranche A-1 Maturity Date the aggregate principal amount of Tranche A-1
Loans outstanding on such date.

 

(a) The Borrower shall repay to the Tranche A-2 Lenders on the Tranche A-2
Maturity Date the aggregate principal amount of Tranche A-2 Loans outstanding on
such date.

(b) The Borrower shall repay to the Lenders on the Tranche B Maturity Date the
aggregate principal amount of Tranche B Loans outstanding on such date.

2.06 Interest.     Subject to the provisions of subsection (b) below,  each
Tranche A Loan and each Eurocurrency Rate Tranche B Loan shall bear interest on
the outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Eurocurrency Rate for such Interest Period plus the
Applicable Rate and each Base Rate Tranche B Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate with respect to
Base Rate Tranche B Loans.

 

(a)   If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(i) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws  (provided, that
upon the occurrence of an actual or deemed entry of an order for relief with
respect to the Borrower under the Bankruptcy Code of the United States, such
amount(s) shall automatically bear interest at a fluctuating interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws, without further act of the Administrative Agent or any Lender).



NYDOCS03/1048584.739

--------------------------------------------------------------------------------

 

 

(ii) Upon the request of the Required Lenders, while any Event of Default exists
(other than as set forth in clauses (b)(i) and (b)(ii) above), the Borrower
shall pay interest on the principal amount of all outstanding Obligations
hereunder at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws  (provided, that
upon the occurrence of an actual or deemed entry of an order for relief with
respect to the Borrower under the Bankruptcy Code of the United States, such
principal amount of all outstanding Obligations shall automatically bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws, without further
act of the Administrative Agent or any Lender).

(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(b) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein.  Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law.

2.07 Fees.   

 

(a) Duration Fee.  The Borrower shall pay to the Administrative Agent for the
account of each Lender holding Tranche A-1 Loans and Tranche B Loans, a duration
fee in Sterling (in the case of Tranche A-1 Loans) and Dollars (in the case of
Tranche B Loans) on each date set forth below in an amount equal to the
applicable percentage set forth opposite such date of the principal amount of
the Tranche A-1 Loans and Tranche B Loans owed to such Lender and outstanding on
such date (such duration fee to be earned and payable in full on such applicable
date):

Date

 

Percentage

 

 

 

90 days after the Target Acquisition Closing Date

 

 

2 Investment Grade Ratings

 

Crossover Rating

 

2 Non-Investment Grade Ratings

 

0.50%

0.50%

0.50%

180 days after the Target Acquisition Closing Date

 

0.75%

0.75%

1.00%

270 days after the Target Acquisition Closing Date

 

1.00%

1.25%

1.50%

 

(b) Ticking Interest.    The Borrower shall pay to the Administrative Agent for
the account of each Lender ticking interest (the “Ticking Interest”) at a rate
per annum equal to 0.20% (provided that such rate shall be 0.30% at any time
there are two Non-Investment Grade Ratings).  The Ticking Interest shall accrue
on the Tranche A-1 Commitments and the Tranche A-2 Commitments beginning on
August 27, 2016 until the earlier of (x) the Closing Date and (y) the
termination of the Commitments.  Accrued Ticking Interest on the Tranche A-1
Commitments and the Tranche A-2 Commitments shall be due and payable on the
earlier of (x) the Closing Date and

NYDOCS03/1048584.740

--------------------------------------------------------------------------------

 

 

(y) the termination of the Tranche A-1 and Tranche A-2 Commitments.  The Ticking
Interest shall accrue on the Tranche B Commitments beginning on August 27, 2016
until the earliest of (x) the Closing Date if the Tranche B Loans are made to
the Borrower on such date, (y) the Tranche B Closing Date if the Tranche B Loans
are made to the Borrower on such date and (z) the termination of the Tranche B
Commitments.  Accrued Ticking Interest on the Tranche B Commitments shall be due
and payable on the earliest of (x) the Closing Date if the Tranche B Loans are
made to the Borrower on such date, (y) the Tranche B Closing Date if the Tranche
B Loans are made to the Borrower on such date and (z) the termination of the
Tranche B Commitments.

(c) Other Fees.  The Borrower shall pay to the Arranger and the Administrative
Agent for their own respective accounts or for the account of the Lenders, as
applicable, fees in the amounts and currencies and at the times specified in the
Fee Letter.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

2.08 Computation of Interest and Fees.  All computations of interest for Base
Rate Tranche B Loan (including Base Rate Tranche B Loans determined by reference
to the Eurocurrency Rate) and Tranche A Loans shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed.  All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year).  Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.10(a), bear interest for one day.  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error. 

 

2.09 Evidence of Debt.  The Loans made by each Lender shall be evidenced by one
or more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business.  The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Loans made by the Lenders to the Borrower and the
interest and payments thereon.  Any failure to so record or any error in doing
so shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any amount owing with respect to the Obligations.  In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error.  Upon the request of any Lender to the Borrower made
through the Administrative Agent, the Borrower shall execute and deliver to such
Lender (through the Administrative Agent) a Note, which shall evidence such
Lender’s Loans to the Borrower in addition to such accounts or records.  Each
Lender may attach schedules to a Note and endorse thereon the date, Type (if
applicable), amount, currency and maturity of its Loans and payments with
respect thereto.

 

2.10 Payments Generally; Administrative Agent’s Clawback.       General.   All
payments to be made by the Borrower shall be made free and clear of and without
condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the

NYDOCS03/1048584.741

--------------------------------------------------------------------------------

 

 

Administrative Agent’s Office in Dollars or Sterling, as applicable, and in Same
Day Funds not later than 11:00 a.m. on the date specified herein.  Without
limiting the generality of the foregoing, the Administrative Agent may require
that any payments due under this Agreement be made in the United States.  If,
for any reason, the Borrower is prohibited by any Law from making any required
payment hereunder in Sterling, the Borrower shall make such payment in Dollars
in the Dollar Equivalent of the Sterling payment amount.  The Administrative
Agent will promptly distribute to each Lender its Applicable Percentage (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office.  All payments
received by the Administrative Agent after 11:00 a.m. shall be deemed received
on the next succeeding Business Day and any applicable interest or fee shall
continue to accrue.  If any payment to be made by the Borrower shall come due on
a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.

 

(a)    Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
Closing Date or the Tranche B Closing Date, as applicable, that such Lender will
not make available to the Administrative Agent such Lender’s share of the
Borrowing to be made on the Closing Date or the Tranche B Closing Date, as
applicable, the Administrative Agent may assume that such Lender has made such
share available on the Closing Date or the Tranche B Closing Date, as
applicable, in accordance with Section 2.02 and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its share of such Borrowing available to
the Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in Same Day Funds with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (A) in the case of a payment to be
made by such Lender, the Overnight Rate, plus any administrative, processing or
similar fees customarily charged by the Administrative Agent in connection with
the foregoing and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Tranche B Loans.   If the Borrower and
such Lender shall pay such interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of a Borrowing to the Administrative Agent, then the
amount so paid shall constitute such Lender’s Loan included in such
Borrowing.  Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(i) Payments by the Borrower; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due.  In such event, if the Borrower has
not in fact made such payment, then each of the Lenders severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender, in Same Day Funds with interest thereon, for each day from and

NYDOCS03/1048584.742

--------------------------------------------------------------------------------

 

 

including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(b) Failure to Satisfy Conditions Precedent.  If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to the
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the applicable conditions to a Borrowing set forth in Section 4.02 are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall promptly return such funds (in like funds as received from such
Lender) to such Lender, without interest.

(c) Obligations of Lenders Several.  The obligations of the Lenders hereunder to
make Loans and to make payments pursuant to Section 10.04(c) are several and not
joint.  The failure of any Lender to make any Loan or to make any payment under
Section 10.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan or
to make its payment under Section 10.04(c).

(d) Funding Source.  Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.11 Sharing of Payments by Lenders.  If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of such Loans
and accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them,
provided that:

 

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender) or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than an assignment to the Borrower
or any Subsidiary thereof (as to which the provisions of this Section shall
apply).



NYDOCS03/1048584.743

--------------------------------------------------------------------------------

 

 

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

2.12 Defaulting Lenders.

 

(a) Adjustments.  Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender or is replaced pursuant to Section
10.13, to the extent permitted by applicable Law:

(i) Waivers and Amendments.  That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii) Reallocation of Payments.  Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 10.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows:  first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; fourth, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Default or
Event of Default exists, to the payment of any amounts owing to the Borrower as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and sixth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans in
respect of which that Defaulting Lender has not fully funded its appropriate
share and (y) such Loans were made at a time when the applicable conditions
precedent set forth in Section 4.02 were satisfied or waived, such payment shall
be applied solely to pay the Loans of all non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans owed to, that
Defaulting Lender.  Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender pursuant to this Section 2.12(a)(ii) shall be deemed paid to
and redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.



NYDOCS03/1048584.744

--------------------------------------------------------------------------------

 

 

(iii) Certain Fees.  If any Lender becomes a Defaulting Lender, then for so long
as such Lender is a Defaulting Lender, the Ticking Interest shall cease to
accrue on the Commitment of such Defaulting Lender pursuant to Section 2.07(b).

(b) Defaulting Lender Cure.  If the Borrower and the Administrative Agent agree
in writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein, that Lender will, to the extent
applicable, purchase that portion of outstanding Loans of the other Lenders or
take such other actions as the Administrative Agent may determine to be
necessary to cause the Loans to be held on a pro rata basis by the Lenders in
accordance with their Applicable Percentages, whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided,  further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

Article III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

 

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of the Borrower
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws.  If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or the Borrower, then the Administrative Agent or the Borrower shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii) If the Borrower or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both U.S. federal backup withholding
and withholding taxes, from any payment, then (A) the Administrative Agent shall
withhold or make such deductions as are determined by the Administrative Agent
to be required based upon the information and documentation it has received
pursuant to subsection (e) below, (B) the Administrative Agent shall timely pay
the full amount withheld or deducted to the relevant Governmental Authority in
accordance with the Code, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
Borrower shall be increased as necessary so that after any required withholding
or the making of all required deductions (including deductions applicable to
additional sums payable under this Section) the applicable Recipient receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.



NYDOCS03/1048584.745

--------------------------------------------------------------------------------

 

 

(iii) If the Borrower or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) the Borrower or the Administrative Agent, as required by such
Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) the Borrower or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount so withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the Borrower shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section) the applicable Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made.

(b) Payment of Other Taxes by the Borrower.  Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

(c) Tax Indemnifications.

(i) Without limiting the provisions of subsection (a) or (b) above, the Borrower
shall, and does hereby indemnify each Recipient and shall make payment in
respect thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from payment to such Recipient,
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error. 
The Borrower shall, and does hereby, indemnify the Administrative Agent, and
shall make payment in respect thereof within 10 days after demand therefor, for
any amount which a Lender for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to Section 3.01(c)(ii) below.

(ii) Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within 10 days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (y) the Administrative Agent and the
Borrower, as applicable, against any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 10.06(e) relating to the maintenance of
a Participant Register and (z) the Administrative Agent and the Borrower, as
applicable, against any Excluded Taxes attributable to such Lender, in each
case, that are payable or paid by the Administrative Agent or the Borrower in
connection with any Loan

NYDOCS03/1048584.746

--------------------------------------------------------------------------------

 

 

Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this clause (ii).

(d) Evidence of Payments.  Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this Section
3.01,  the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, shall deliver
such other documentation prescribed by applicable law or the taxing authority of
a jurisdiction pursuant to such applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution, and submission of such documentation (other than such documentation
either (A) set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below or (B)
required by applicable law other than the Code or the taxing authorities of the
jurisdiction pursuant to such applicable law to comply with the requirements for
exemption or reduction of withholding tax in that jurisdiction) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent) executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax; and



NYDOCS03/1048584.747

--------------------------------------------------------------------------------

 

 

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent),
whichever of the following is applicable:

(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party, (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN (or Form
W-8BEN-E, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN (or Form W-8BEN-E, as applicable) establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

(II) executed originals of IRS Form W-8ECI;

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (B)
a “10 percent shareholder” of the Borrower within the meaning of Sections
871(h)(3)(B) or 881(c)(3)(B) of the Code, or (C) a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN (or Form
W-8BEN-E, as applicable); or

(IV) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN
(or Form W-8BEN-E, as applicable), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit F-4 on behalf of each such direct and
indirect partner;

(V) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made;



NYDOCS03/1048584.748

--------------------------------------------------------------------------------

 

 

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

(iii) Each Lender shall promptly (A) notify the Borrower and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.

(iv) The Borrower shall promptly deliver to the Administrative Agent or any
Lender, as the Administrative Agent or such Lender shall reasonably request, on
or prior to the Effective Date, and in a timely fashion thereafter, such
documents and forms required by any relevant taxing authorities under the Laws
of any jurisdiction, duly executed and completed by the Borrower, as are
required to be furnished by such Lender or the Administrative Agent under such
Laws in connection with any payment by the Administrative Agent or any Lender of
Taxes, or otherwise in connection with the Loan Documents, with respect to such
jurisdiction.

(v) Each Lender agrees that if any form or certification it previously delivered
pursuant to this Section 3.01 expires or becomes obsolete or inaccurate in any
respect, it

NYDOCS03/1048584.749

--------------------------------------------------------------------------------

 

 

shall update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.

(f) Treatment of Certain Refunds.  Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender.  If any Recipient determines, in its sole discretion, that it has
received a refund of any Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section, it shall pay to the Borrower an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by the Borrower under this Section 3.01 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes)
incurred by such Recipient and net of any loss or gain realized in the
conversion of such funds from or to another currency incurred by the Recipient,
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Recipient agrees to repay the amount paid over to the Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Recipient in the event the Recipient is required
to repay such refund to such Governmental Authority.  Notwithstanding anything
to the contrary in this subsection, in no event will the Recipient be required
to pay any amount to the Borrower pursuant to this subsection the payment of
which would place the Recipient in a less favorable net after-Tax position than
the Recipient would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This subsection shall not be construed to require any
Recipient to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Borrower or any other Person.

(g) Survival.  Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

3.02 Illegality.  If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Loans whose interest
is determined by reference to the Eurocurrency Rate (whether denominated in
Dollars or Sterling), or to determine or charge interest rates based upon the
Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars or Sterling in the applicable interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue Tranche A Loans or
Eurocurrency Rate Tranche B Loans in the affected currency or currencies or, in
the case of Eurocurrency Rate Tranche B Loans, to convert Base Rate Tranche B
Loans to Eurocurrency Rate Tranche B Loans shall be suspended and (ii) if such
notice asserts the illegality of such Lender making or maintaining Base Rate
Tranche B Loans the interest rate on which is determined by reference to the
Eurocurrency Rate component of the Base Rate, the interest rate on which Base
Rate Tranche B Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of

NYDOCS03/1048584.750

--------------------------------------------------------------------------------

 

 

the Base Rate, in each case until such Lender notifies the Administrative Agent
and the Borrower that the circumstances giving rise to such determination no
longer exist.  Upon receipt of such notice, (x) the Borrower shall, upon demand
from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable and in the case of Eurocurrency Rate Tranche B Loans, convert all
such Eurocurrency Rate Tranche B Loans of such Lender to Base Rate Tranche B
Loans (the interest rate on which Base Rate Tranche B Loans of such Lender
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Tranche A Loans or Eurocurrency
Rate Tranche B Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Tranche A Loans or Eurocurrency Rate Tranche
B Loans and (y) if such notice asserts the illegality of such Lender determining
or charging interest rates based upon the Eurocurrency Rate, the Administrative
Agent shall during the period of such suspension compute the Base Rate
applicable to such Lender without reference to the Eurocurrency Rate component
thereof until the Administrative Agent is advised in writing by such Lender that
it is no longer illegal for such Lender to determine or charge interest rates
based upon the Eurocurrency Rate.   Upon any such prepayment or conversion, the
Borrower shall also pay accrued interest on the amount so prepaid or converted.

 

3.03 Inability to Determine Rates.  If in connection with any request for a
Tranche A Loan or a Eurocurrency Rate Tranche B Loan, continuation thereof or a
conversion of a Eurocurrency Tranche B Loan (a) the Administrative Agent
determines that deposits (whether in Dollars or in Sterling) are not being
offered to banks in the London interbank market for the applicable amount and
Interest Period of such Tranche A Loan or Eurocurrency Rate Tranche B Loan, (b)
adequate and reasonable means do not exist for determining the Eurocurrency Rate
for any requested Interest Period with respect to a proposed Tranche A Loan or a
Eurocurrency Rate Tranche B Loan or in connection with an existing or proposed
Base Rate Tranche B Loan, or (c) the Administrative Agent or the Required
Lenders determine that, for any reason, the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Tranche A Loan or a Eurocurrency Rate
Tranche B Loan does not adequately and fairly reflect the cost to such Lenders
of funding such Tranche A Loan or Eurocurrency Rate Tranche B Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender.
 Thereafter, (x) the obligation of the Lenders to make or maintain Tranche A
Loans and Eurocurrency Rate Tranche B Loans in the affected currency or
currencies shall be suspended (to the extent of the affected Tranche A Loans or
Eurocurrency Rate Tranche B Loans or Interest Periods), and (y) in the event of
a determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice.  Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, or continuation of Tranche A
Loans or Eurocurrency Rate Tranche B Loans or conversion to Eurocurrency Rate
Tranche B Loans, in each case in the affected currency or currencies (to the
extent of the affected Tranche A Loans or Eurocurrency Rate Tranche B Loans or
Interest Periods), or, failing that, will be deemed to have converted such
request in respect of Eurocurrency Rate Tranche B Loans into a request for a
Borrowing of Base Rate Tranche B Loans in the amount specified therein.

 



NYDOCS03/1048584.751

--------------------------------------------------------------------------------

 

 

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in this Section, the Administrative Agent, in
consultation with the Borrower and the affected Lenders, may establish an
alternative interest rate for any loans subject to clauses (a),  (b) or (c)
above (any “Impacted Loans”), in which case such alternative rate of interest
shall apply with respect to the Impacted Loans until (1) the Administrative
Agent revokes the notice delivered with respect to the Impacted Loans under
clause (a) of the first sentence of this section, (2) the Administrative Agent
or the affected Lenders notify the Administrative Agent and the Borrower that
such alternative interest rate does not adequately and fairly reflect the cost
to such Lenders of funding the Impacted Loans, or (3) any Lender determines that
any Law has made it unlawful, or that any Governmental Authority has asserted
that it is unlawful, for such Lender or its applicable Lending Office to make,
maintain or fund Loans whose interest is determined by reference to such
alternative rate of interest or to determine or charge interest rates based upon
such rate or any Governmental Authority has imposed material restrictions on the
authority of such Lender to do any of the foregoing and provides the
Administrative Agent and the Borrower written notice thereof.

3.04 Increased Costs; Reserves on Tranche A Loans and Eurocurrency Rate Tranche
B Loans.

 

(a) Increased Costs Generally.   If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e));

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Tranche A Loans or Eurocurrency Rate
Tranche B Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurocurrency Rate (or of maintaining
its obligation to make any such Loan), or to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or any other amount) then, upon request of such Lender, the Borrower will pay
 to such Lender, such additional amount or amounts as will compensate such
Lender for such additional costs incurred or reduction suffered.

(b) Capital Requirements.  If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such

NYDOCS03/1048584.752

--------------------------------------------------------------------------------

 

 

Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement.  A certificate (which shall include
calculations in reasonable detail) of a Lender setting forth the amount or
amounts necessary to compensate such Lender or its holding company, as the case
may be, as specified in subsection (a) or (b) of this Section (which notice
shall contain an explanation of the computation of the requested compensation)
shall be delivered to the Borrower and shall be conclusive absent manifest
error.  The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 Business Days after receipt thereof.

(d) Delay in Requests.   Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation;
provided, however, that the Borrower shall not be required to compensate a
Lender pursuant to the foregoing provisions of this Section for any increased
costs incurred or reductions suffered more than six months prior to the date
that such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).

(e) Additional Reserve Requirements.  The Borrower shall pay to each Lender, (i)
as long as such Lender shall be required, as a result of a Change in Law, to
maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Tranche A Loan or Eurocurrency Rate Tranche B Loan equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), and (ii) as long
as such Lender shall be required, as a result of a Change in Law, to comply with
any reserve ratio requirement or analogous requirement of any other central
banking or financial regulatory authority imposed in respect of the maintenance
of the Commitments or the funding of the Tranche A Loans or the Eurocurrency
Rate Tranche B Loans, such additional costs (expressed as a percentage per annum
and rounded upwards, if necessary, to the nearest five decimal places) equal to
the actual costs allocated to such Commitment or Loan by such Lender (as
determined reasonably by such Lender in good faith, which determination shall be
conclusive), which in each case shall be due and payable on each date on which
interest is payable on such Loan, provided the Borrower shall have received at
least 10 Business Days’ prior notice (with a copy to the Administrative Agent)
of such additional interest or costs from such Lender, and an explanation of the
computation thereof.  If a Lender fails to give notice 10 Business Days prior to
the relevant Interest Payment Date, such additional interest or cost shall be
due and payable 10 Business Days from receipt of such notice and explanation.

3.05 Compensation for Losses.  Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

 



NYDOCS03/1048584.753

--------------------------------------------------------------------------------

 

 

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Tranche B Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise, but excluding any conversion, payment or prepayment
to the extent such Lender, pursuant to Section 3.03, has required the Borrower
to make such conversion, payment or prepayment before the end of the applicable
Interest Period with respect to such Loan);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow,  continue or convert any Loan other
than a Base Rate Tranche B Loan on the date or in the amount notified by the
Borrower;

(c) any failure by the Borrower to make payment of any Loan (or interest due
thereon) on its scheduled due date or any payment thereof in a different
currency; or

(d) any assignment of a Tranche A Loan or a Eurocurrency Rate Tranche B Loan on
a day other than the last day of the Interest Period therefor as a result of a
request by the Borrower pursuant to Section 10.13;

including any foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan, from
fees payable to terminate the deposits from which such funds were obtained or
from the performance of any foreign exchange contract but excluding any loss of
anticipated profits.  The Borrower shall also pay any customary administrative
fees charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Tranche A
Loan or Eurocurrency Rate Tranche B Loan made by it at the Eurocurrency Rate for
such Loan by a matching deposit or other borrowing in the offshore interbank
market for such currency for a comparable amount and for a comparable period,
whether or not such Tranche A Loan or Eurocurrency Rate Tranche B Loan was in
fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

 

(a) Designation of a Different Lending Office.  Each Lender may make a Loan to
the Borrower through any Lending Office, provided that the exercise of this
option shall not affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.  If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, then at the request of the
Borrower such Lender shall, as applicable, use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.



NYDOCS03/1048584.754

--------------------------------------------------------------------------------

 

 

(b) Replacement of Lenders.  If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01 and, in each case, such Lender has declined or
is unable to designate a different Lending Office in accordance with Section
3.06(a), the Borrower may replace such Lender in accordance with Section 10.13.

3.07 Survival.  All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder and resignation of the Administrative Agent.

 

Article IV.
CONDITIONS PRECEDENT TO BORROWING

4.01 Conditions to Effectiveness.  This Agreement shall become effective on the
date (the “Effective Date”) on which each of the following conditions is
satisfied (or waived in accordance with Section 10.01:

 

(a) The Administrative Agent shall have received the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
Borrower, each dated the Effective Date (or, in the case of certificates of
governmental officials, a recent date before the Effective Date) and each in
form and substance satisfactory to the Administrative Agent and each of the
Lenders:

(i) executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;

(ii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of the Borrower as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents;

(iii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Borrower is duly organized or formed,
and that the Borrower is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;

(iv) opinions of Covington & Burling LLP, counsel to the Borrower, and of the
Vice President and Corporate Secretary of the Borrower, each addressed to the
Administrative Agent and each Lender, in substantially the forms of Exhibits E-1
and E-2, respectively;

(v) a certificate of a Responsible Officer of the Borrower either (A) attaching
copies of all consents, licenses and approvals required in connection with the
execution, delivery and performance by the Borrower and the validity against the
Borrower of the

NYDOCS03/1048584.755

--------------------------------------------------------------------------------

 

 

Loan Documents, and such consents, licenses and approvals shall be in full force
and effect, or (B) stating that no such consents, licenses or approvals are so
required;

(vi) a certificate signed by a Responsible Officer of the Borrower
certifying (A) that no Default or Event of Default as of the Effective Date has
occurred and is continuing, (B) that the representations and warranties of the
Borrower contained in Article V and each other Loan Document or in any document
furnished under or in connection herewith or therewith are true and correct on
and as of the Effective Date,  except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct as of such earlier date, (C) that there has been no event or
circumstance since the date of the Audited Financial Statements that has had or
could be reasonably expected to have, either individually or in the aggregate, a
Material Adverse Effect; (D) that there is no action, suit, investigation or
proceeding pending or, to the knowledge of the Borrower, threatened in any court
or before any arbitrator or Governmental Authority that has had or could be
reasonably expected to have, either individually or in the aggregate, a Material
Adverse Effect and (E) the current Debt Rating; 

(vii) evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect; and

(viii) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent or the Required Lenders reasonably may require.

(b) The Administrative Agent and the Lenders shall have received from the
Borrower all documentation and other information requested by the Administrative
Agent or any Lender at least 3 Business Days prior to the Effective Date that is
required to satisfy applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the PATRIOT Act.

(c) The Administrative Agent shall have received the proposed Offer Press
Release or Scheme Press Release, as applicable, in each case dated as of or
about the date hereof, certified by a Responsible Officer of the Borrower and in
form and substance reasonably satisfactory to the Administrative Agent.

The Administrative Agent shall promptly notify the Borrower, the Lenders and the
Cash Confirmation Advisor of the occurrence of the Effective Date and such
notice shall be conclusive and binding absent manifest error.  Other than to the
extent that the Required Lenders notify the Administrative Agent in writing to
the contrary before the Administrative Agent gives the notification described in
the immediately preceding sentence, the Lenders hereby authorize (but do not
require) the Administrative Agent to give that notification.  The Administrative
Agent shall not be liable for any damages, costs or losses whatsoever as a
result of giving any such notification.  Without limiting the generality of the
provisions of the last paragraph of Section 9.03, for purposes of determining
compliance with the conditions specified in this Section 4.01, each Lender that
has signed this Agreement shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to a
Lender unless the Administrative Agent shall have

NYDOCS03/1048584.756

--------------------------------------------------------------------------------

 

 

received notice from such Lender prior to the proposed Effective Date specifying
its objection thereto.

4.02 Conditions to Closing.  

 

(I) The obligation of each Lender to make a Loan on the Closing Date is subject
to satisfaction (or waiver in accordance with Section 10.01) of the following
conditions:

(a) the Effective Date shall have occurred and the Certain Funds Period shall
not have ended;

(b) the Administrative Agent shall have received a Loan Notice in accordance
with Section 2.02;

(c) the Administrative Agent shall have received Notes executed by the Borrower
in favor of each Lender requesting Notes, which shall be originals or telecopies
(followed promptly by originals), each properly executed by a Responsible
Officer of the Borrower, each dated the Closing Date;

(d) the Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower certifying the current Debt Ratings;

(e) (x) any and all fees and expenses of the Administrative Agent, the Arranger,
the Lenders and their respective Affiliates required to be paid on or before the
Closing Date shall have been paid (which amounts the Borrower hereby irrevocably
and unconditionally authorizes the Administrative Agent to net or otherwise
off-set against the proceeds of the Loans) and (y) the Borrower shall have paid
all reasonable and documented fees, expenses and disbursements of Shearman &
Sterling LLP, as counsel to the Administrative Agent, to the extent invoiced
prior to or on the Closing Date (which amounts the Borrower hereby irrevocably
and unconditionally authorizes the Administrative Agent to net or otherwise
off-set against the proceeds of the Loans)  (provided that the Borrower shall
remain liable for any additional reasonable fees and expenses of such counsel to
the Administrative Agent in accordance with Section 10.04);  provided further
that, in each of preceding clauses (x) and (y), to the extent that the
Administrative Agent has been irrevocably and unconditionally authorized by the
Borrower to net or otherwise deduct all such fees, expenses and disbursements
from the proceeds of the Loans hereunder on the Closing Date, then, once
immediately preceding clause (b) has been satisfied (but only to the extent that
such Loan Notice requests the borrowing of all Tranche A Commitments on the
Closing Date), this clause (e) shall be deemed satisfied only for the purpose of
this Section 4.02 (it being understood and agreed that this proviso shall not
limit or otherwise satisfy the obligation of the Borrower (or other applicable
Person) to pay such fees, expenses and disbursements, to the extent any of such
fees, expenses and disbursements are not actually paid on the Closing Date);

(f) a certificate by a Responsible Officer of the Borrower (x) confirming and
certifying that the Certain Funds Conditions other than the condition set forth
in clause (d) of the definition of Certain Funds Conditions shall have been, or
substantially concurrently with the Closing Date, shall be, satisfied or waived
in accordance with the terms of this Agreement and (y) certifying that on the
Closing Date, the Borrower is, and the Borrower and its Subsidiaries on a
consolidated basis

NYDOCS03/1048584.757

--------------------------------------------------------------------------------

 

 

are, Solvent, both before and after giving effect to the Loans and the
disbursements of the proceeds thereof on such date and the consummation of the
Transactions;

(g) in the case of an Offer, the Offer Unconditional Date shall have occurred
and the Administrative Agent shall have received copies of the following
documents, in each case certified by a Responsible Officer of the Borrower: (i)
the Offer Press Release, (ii) the Offer Document (which shall be consistent in
all material respects with the Offer Press Release), (iii) the Receiving Agent’s
Letter, (iv) a certificate from the Receiving Agent issued in accordance with
Note 7 on Rule 10 of the City Code and indicating (x) the total issued share
capital of the Target, (y) the number of Target Shares held by the Borrower
prior to the commencement of the Offer and (z) the number of Target Shares
purchased by the Borrower pursuant to the Offer, and the Administrative Agent
shall have received a certificate from a Responsible Officer of the Borrower
confirming that (1) the Certain Funds Conditions have been complied with, (2)
the Minimum Acceptance Level has been achieved, (3) all conditions to closing
specified in the Offer Documents (other than the payment for the consideration
for the Target Shares) have been satisfied or waived in accordance with Section
7.15 and (4) if the Borrower has purchased any Target Shares other than pursuant
to the Offer, the details of such purchases; and

(h) in the case of a Scheme, the Scheme Effective Date shall have occurred and
the Administrative Agent shall have received certified copies of (i) the court
order confirming sanction of the Scheme as required by Part 26 of the Companies
Act, (ii) the confirmation-of-delivery of the court order to Companies House (or
a copy of the cover letter from the Target’s solicitors delivering the court
order to Companies House), (iii) the Scheme Press Release, (iv) the Scheme
Circular (which shall be consistent in all material respects with the Scheme
Press Release) and (v) the Scheme Resolution referred to and in the form set out
in the Scheme Circular passed at the meetings of the shareholders of the Target
required to be held to sanction the Scheme under Part 26 of the Companies Act;
and the Administrative Agent shall have received a certificate from a
Responsible Officer of the Borrower confirming that all conditions to the Scheme
(other than the payment for the consideration for the Target Shares) have been
satisfied or waived in accordance with Section 7.15.

(II)The obligation of each Lender to make a Tranche B Loan on the Closing Date
is subject to satisfaction (or waiver in accordance with Section 10.01) of the
conditions set forth in immediately preceding clause (I) of this Section 4.02
and the following additional conditions:

(a)the Specified Target Acquisition Representations shall be true and correct to
the extent that the Borrower (or any of its Subsidiaries or Affiliates) has, or
would have, the right not to consummate the Offer or the Scheme, as the case may
be,  or otherwise not to consummate the Target Acquisition, or the Borrower (or
any of its Subsidiaries or Affiliates) has, or would have, the right to
terminate its obligations to consummate Offer or the Scheme, as the case may be,
or otherwise have the right to terminate its obligations to consummate the
Target Acquisition as a result of a breach of such representations and
warranties in the Target Acquisition Documents, and the Specified
Representations shall be true and correct in all material respects (or in all
respects if qualified by materiality or material adverse effect or similar);

(b) since June 29, 2015, there has not occurred any change, development,
circumstance, event, occurrence or effect (each an “Effect”) that, when
considered either

NYDOCS03/1048584.758

--------------------------------------------------------------------------------

 

 

individually or in the aggregate together with all other Effects, has, directly
or indirectly,  caused or otherwise given rise to a Material Adverse Effect;

(c)  the Administrative Agent shall have received a Loan Notice in accordance
with Section 2.02 with respect to such Tranche B Loan;

(d)the Administrative Agent and the Lenders shall have received from the
Borrower all documentation and other information requested by the Administrative
Agent or any Lender at least 3 Business Days prior to the Closing Date that is
required to satisfy applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the PATRIOT Act.

(III)The obligation of each Lender to make a Tranche B Loan on the Tranche B
Closing Date is subject to satisfaction (or waiver in accordance with Section
10.01) of the following conditions:

(a) the Administrative Agent shall have received a Loan Notice in accordance
with Section 2.02;

(b) the Administrative Agent shall have received Notes executed by the Borrower
in favor of each Lender requesting Notes, which shall be originals or telecopies
(followed promptly by originals), each properly executed by a Responsible
Officer of the Borrower, each dated the Tranche B Closing Date;

(c) the Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower certifying (A) that no  Event of Default as
of the Tranche B Closing Date has occurred and is continuing, (B) that the
Specified Representations shall be true and correct in all material respects (or
in all respects if qualified by materiality or material adverse effect or
similar), (C) that there has been no event or circumstance since the date of the
Audited Financial Statements that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect and
 (D)  the current Debt Ratings; and

(d) (x) any and all fees and expenses of the Administrative Agent, the Arranger,
the Lenders and their respective Affiliates required to be paid on or before the
Tranche B Closing Date shall have been paid (which amounts the Borrower hereby
irrevocably and unconditionally authorizes the Administrative Agent to net or
otherwise off-set against the proceeds of the Tranche B Loans) and (y) the
Borrower shall have paid all reasonable and documented fees, expenses and
disbursements of Shearman & Sterling LLP, as counsel to the Administrative
Agent, to the extent invoiced prior to or on the Tranche B Closing Date (which
amounts the Borrower hereby irrevocably and unconditionally authorizes the
Administrative Agent to net or otherwise off-set against the proceeds of the
Tranche B Loans)  (provided that the Borrower shall remain liable for any
additional reasonable fees and expenses of such counsel to the Administrative
Agent in accordance with Section 10.04).

4.03 Actions During the Certain Funds Period.  During the Certain Funds Period
(unless (x) the conditions precedent set forth in clause (I) of Section 4.02
have not been satisfied or waived in which case no Lender is obliged to honor
any Loan Notice or (y) the conditions precedent set

NYDOCS03/1048584.759

--------------------------------------------------------------------------------

 

 

forth in clause (II) of Section 4.02 have not been satisfied or waived in which
case no Lender is obliged to honor any Loan Notice in respect to Tranche B
Commitments) and notwithstanding any provision of any Loan Document to the
contrary, no Lender shall be entitled to (nor shall any Lender be entitled to
request the Administrative Agent to):

 

(a) rescind, cancel or terminate its Tranche A Commitments hereunder (subject to
any Commitment reductions made pursuant to Section 2.04);

(b) rescind, exercise any right, power or discretion to terminate or cancel this
Agreement or exercise any similar right or remedy or make or enforce any claim
under the Loan Documents it may have to the extent to do so would prevent or
limit the making of a Borrowing under the Tranche A Commitments;

(c) refuse to participate in the making of a Borrowing under the Tranche A
Commitments (including, without limitation, by virtue of operation of Section
3.03);

(d) exercise any right of set-off or counterclaim or similar rights or remedy
which it may exercise in respect of a Borrowing under the Tranche A Commitments
to the extent to do so would prevent or limit the making of a Borrowing under
the Tranche A Commitments;

(e) cancel, accelerate or cause repayment or prepayment of any amounts owing
hereunder or under any other Loan Document to the extent to do so would prevent
or limit the making of a Borrowing under the Tranche A Commitments or exercise
any enforcement or other rights under any Loan Document; or

(f) take any other action or make or enforce any claim to the extent that such
action, claim or enforcement would directly or indirectly prevent or limit the
making of a Borrowing under the Tranche A Commitments;

provided that immediately upon expiry of the Certain Funds Period, all rights,
remedies and entitlements shall be available to the Administrative Agent and the
Lenders notwithstanding that they may not have been used or been available for
use during the Certain Funds Period.

Article V.

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
as of the Effective Date, the Closing Date (after giving effect to the
consummation of the Transactions) and the Tranche B Closing Date that:

5.01 Existence, Qualification and Power; Compliance with Laws.  The Borrower and
each Subsidiary thereof (a) is duly organized or formed, validly existing and in
good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents, (c) is duly qualified and is licensed
and (to the extent the concept of “good standing” exists under such Laws) in
good standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such

NYDOCS03/1048584.760

--------------------------------------------------------------------------------

 

 

qualification or license, and (d) is in compliance with all Laws; except in each
case referred to in clause (b)(i),  (c) or (d) (or, with respect to any
Subsidiary, in each case referred to in clause (a),  (b),  (c) or (d)), to the
extent that failure to do so would not reasonably be expected to have a Material
Adverse Effect.

 

5.02 Authorization; No Contravention.  The execution, delivery and performance
by the Borrower of each Loan Document have been duly authorized by all necessary
corporate or other organizational action, and do not and, in the case of
performance by the Borrower of each Loan Document, will not (a) contravene the
terms of any of the Borrower’s Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (i) any Contractual Obligation to which the
Borrower is a party or to which the Borrower or the properties of the Borrower
or any of its Subsidiaries is subject or (ii) any order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which the Borrower
or its property is subject; or (c) violate any Law in any material respect,
except, in the case of immediately preceding clauses (b) and (c), to the extent
that failure to do so would not reasonably be expected to have a Material
Adverse Effect.  The Borrower and each Subsidiary thereof is in compliance with
all Contractual Obligations referred to in clause (b)(i), except to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

 

5.03 Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, the Borrower of this Agreement or any other Loan Document.

 

5.04 Binding Effect.  This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by the
Borrower.  This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms.

 

5.05 Financial Statements; No Material Adverse Effect.

 

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.
 From the date of the Audited Financial Statements through the Effective Date,
the Closing Date and the Tranche B Closing Date, as the case may be, the
Borrower and its consolidated Subsidiaries have not incurred any additional
material indebtedness or other liabilities, direct or contingent, including
liabilities for taxes, material commitments and Indebtedness, except for such
indebtedness and liabilities reflected on Schedule 7.03, Inter-Company
Indebtedness, other indebtedness and liabilities incurred in the ordinary course
of business and, with respect to the Tranche B Closing Date, (x) indebtedness
and liabilities under a

NYDOCS03/1048584.761

--------------------------------------------------------------------------------

 

 

Qualifying Term Loan Facility and (y) Indebtedness of the Target and any
Guarantee thereof by the Borrower, each as permitted under Section 7.03, or in
each case a refinancing thereof.

(b) The unaudited consolidated and consolidating balance sheet of the Borrower
and its Subsidiaries dated April 2, 2016, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows, and
consolidating statements of income or operations for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present the financial condition of the Borrower and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.

(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

(d) Schedule 7.03 sets forth all Indebtedness owed by the Borrower to any
Subsidiary as of the Effective Date (other than Indebtedness owed by the
Borrower to Avnet Receivables Corporation in connection with the Existing
Securitization Facility).

5.06 Litigation.  Except as disclosed on Schedule 5.06, there are no actions,
suits, proceedings, claims or disputes pending or, to the knowledge of the
Borrower after due and diligent investigation, threatened, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Borrower or
any of its Subsidiaries or against any of their properties or revenues that (a)
purport to affect or pertain to this Agreement or any other Loan Document, or
any of the transactions contemplated hereby, or (b) either individually or in
the aggregate, is reasonably likely to be determined adversely and, if so
determined, could reasonably be expected to have a Material Adverse Effect.

 

5.07 No Default.  No Default or Event of Default has occurred and is continuing
or would result from the consummation of the transactions contemplated by this
Agreement or any other Loan Document.

 

5.08 Ownership of Property; Liens.  Each of the Borrower and each Subsidiary has
good record and marketable title in fee simple to, or valid leasehold interests
in, all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  The property of the
Borrower and its Subsidiaries is subject to no Liens, other than Liens permitted
by Section 7.01.

 

5.09 Environmental Compliance.  The Borrower and its Material Subsidiaries
conduct in the ordinary course of business a review of the effect of existing
Environmental Laws and claims alleging potential liability or responsibility for
violation of any Environmental Law on their and the other Subsidiaries,
respective businesses, operations and properties, and as a result thereof the
Borrower has reasonably concluded that such Environmental Laws and claims could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 



NYDOCS03/1048584.762

--------------------------------------------------------------------------------

 

 

5.10 Insurance.  The Borrower and its Subsidiaries maintain, with financially
sound and responsible insurance companies or through self-insurance, insurance
on all their respective properties in at least such amounts and against such
risks (and with such risk retention) as are usually insured against in the same
general area by companies of established repute engaged in the same or a similar
business.

 

5.11 Taxes.  The Borrower and its Subsidiaries have filed all Federal, state and
other material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP, and except (in the case of
Non-Material Subsidiaries) where the failure to file such returns or reports or
to make such payments could not reasonably be expected to have a Material
Adverse Effect.  To the knowledge of the Borrower, there is no proposed tax
assessment against the Borrower or any Subsidiary that would, if made, have a
Material Adverse Effect.  Neither the Borrower nor any Material Subsidiary
thereof is party to any tax sharing agreement.  No Non-Material Subsidiary is a
party to any tax sharing agreement that could reasonably be expected to have a
Material Adverse Effect.

 

5.12 ERISA Compliance.

 

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other U.S. Federal or state Laws.  Each
Pension Plan that is intended to be a qualified plan under Section 401(a) of the
Code has received a favorable determination letter from the IRS to the effect
that the form of such Plan is qualified under Section 401(a) of the Code and the
trust related thereto has been determined by the IRS to be exempt from federal
income tax under Section 501(a) of the Code, or an application for such a letter
is currently being processed by the IRS with respect thereto.  To the best
knowledge of the Borrower, nothing has occurred which would cause the loss of
such qualification that could reasonably be expected to have a Material Adverse
Effect.  The Borrower and each ERISA Affiliate have made all required
contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

(b) There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect.  There has been no prohibited transaction under ERISA or violation of
ERISA’s fiduciary responsibility rules with respect to any Plan that has
resulted or could reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred, and neither the Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that is reasonably
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Borrower and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or

NYDOCS03/1048584.763

--------------------------------------------------------------------------------

 

 

higher and neither the Borrower nor any ERISA Affiliate knows of any facts or
circumstances that could reasonably be expected to cause the funding target
attainment percentage for any such plan to drop below 60% as of the most recent
valuation date; (iv) neither the Borrower nor any ERISA Affiliate has incurred
any liability to the PBGC other than for the payment of premiums, and there are
no premium payments which have become due that are unpaid; (v) neither the
Borrower nor any ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or Section 4212(c) of ERISA; and (vi) no Pension Plan
has been terminated by the plan administrator thereof nor by the PBGC, and no
event or circumstance has occurred or exists that could reasonably be expected
to cause the PBGC to institute proceedings under Title IV of ERISA to terminate
any Pension Plan.

5.13 Subsidiaries; Equity Interests.   As of the Effective Date, the Borrower
has no Subsidiaries with any material assets, material liabilities or ongoing
operations other than those specifically disclosed in Schedule 5.13, and all of
the outstanding Equity Interests in such Subsidiaries have been validly issued,
are fully paid and nonassessable and are owned by the Borrower in the amounts
specified on Part (a) of Schedule 5.13 free and clear of all Liens.  As of the
Effective Date, the Borrower has no equity investments in any other corporation
or entity other than (a) those specifically disclosed in Schedule 5.13 and (b)
equity investments in any corporation or entity where the aggregate amount
invested in such Person by the Borrower is less than $5,000,000.  All of the
outstanding Equity Interests in the Borrower have been validly issued, and are
fully paid and nonassessable.

 

5.14 Margin Regulations; Investment Company Act.

 

(a) The proceeds of any Loan will not be used by the Borrower for purchasing or
carrying margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.

(b) The Borrower is not and is not required to be registered as an “investment
company” under the Investment Company Act of 1940.

5.15 Disclosure.  No report, financial statement, certificate or other
information furnished (whether orally by a Responsible Officer or in writing) by
or on behalf of the Borrower to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Loan Document (in each case
as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

 

5.16 Compliance with Laws.  Each of the Borrower and each Subsidiary is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either

NYDOCS03/1048584.764

--------------------------------------------------------------------------------

 

 

individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

 

5.17 Intellectual Property; Licenses, Etc.  The Borrower and its Subsidiaries
own, or possess the right to use, all of the trademarks, service marks, trade
names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights (collectively, “IP Rights”) that are reasonably
necessary for the operation of their respective businesses, without conflict
with the rights of any other Person.  To the best knowledge of the Borrower, no
slogan or other advertising device, product, process, method, substance, part or
other material now employed, or now contemplated to be employed, by the Borrower
or any Subsidiary infringes upon any rights held by any other Person.  No claim
or litigation regarding any of the foregoing is pending or, to the best
knowledge of the Borrower, threatened, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 

5.18 Solvency. On the Effective Date, the Borrower is, and, on the Closing Date
and the Tranche B Closing Date, as the case may be, the Borrower and its
Subsidiaries on a consolidated basis will be, Solvent, both before and after
giving effect to the Loans and the disbursements of the proceeds thereof on such
date and the consummation of the Transactions.       

5.19 Taxpayer Identification Number; Other Identifying Information.  The true
and correct U.S. taxpayer identification number of the Borrower is set forth on
Schedule 10.02.

 

5.20 OFAC.   Neither the Borrower, nor any of its Subsidiaries, nor any director
or officer thereof, nor, to the knowledge of the Borrower and its Subsidiaries,
any employee, agent, affiliate or representative thereof, is an individual or
entity that is (i) currently the subject or target of any Sanctions, (ii)
included on OFAC’s List of Specially Designated Nationals, HMT’s Consolidated
List of Financial Sanctions Targets and the Investment Ban List, or any similar
list enforced by any other relevant sanctions authority,  (iii) 10% or more
owned by an individual or entity that is on a list described in immediately
preceding clause (ii) or (iv) located, organized or resident in a Designated
Jurisdiction.

 

5.21 Anti-Corruption Laws.   (a)  The Borrower and its Subsidiaries have
conducted their businesses in compliance in all material respects with the
Patriot Act.

 

(b)  The Borrower and its Subsidiaries (x) have conducted their businesses in
compliance in all material respects with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption legislation in other jurisdictions and (y) have instituted and
maintained reasonable and customary policies and procedures designed to promote
and achieve compliance with such laws in all material respects.

5.22 EEA Financial Institutions.    The Borrower is not an EEA Financial
Institution.

 

5.23 Target Acquisition Documents.  The Administrative Agent and the Lenders
shall have been furnished complete copies of each Target Acquisition Document to
the extent executed and delivered on or prior to the Effective Date or the
Closing Date, as applicable.  In the case of a Scheme, the Scheme Press Release
contains all the material terms of the Scheme and the Scheme Circular reflects
the Scheme Press Release in all material respects; and in the case of an Offer,
the

NYDOCS03/1048584.765

--------------------------------------------------------------------------------

 

 

Offer Documents (taken as a whole) contain all material terms of the Offer and
reflect the Offer Press Release in all material respects.  

 

Article VI.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Borrower shall, and
shall (except in the case of the covenants set forth in Sections 6.01,  6.02,
and 6.03) cause each Subsidiary to:

6.01 Financial Statements.  Deliver to the Administrative Agent and each Lender,
in form and detail satisfactory to the Administrative Agent and the Required
Lenders:

 

(a) as soon as available, but in any event within fifteen days after the date on
which consolidated financial statements for such year are required to be
delivered to the SEC under the Securities Exchange Act, a consolidated balance
sheet of the Borrower and its Subsidiaries as at the end of each fiscal year of
the Borrower, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, audited and accompanied
by a report and opinion of a Registered Public Accounting Firm of nationally
recognized standing reasonably acceptable to the Required Lenders, which report
and opinion shall be prepared in accordance with audit standards of the Public
Company Accounting Oversight Board and applicable Securities Laws and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit or with respect to the
absence of material misstatement;

(b) as soon as available, but in any event within fifteen days after the date on
which consolidated financial statements for such period are required to be
delivered to the SEC under the Securities Exchange Act, a consolidated balance
sheet of the Borrower and its Subsidiaries as at the end of each fiscal quarter
of the Borrower (commencing with the fiscal quarter ending October 1, 2016), and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal quarter and for the portion of the
Borrower’s fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year, all in
reasonable detail, such statements to be certified by a Responsible Officer of
the Borrower as fairly presenting the financial condition and results of
operations of the Borrower and its Subsidiaries in accordance with GAAP, subject
only to normal year-end audit adjustments and the absence of footnotes; and

(c) as soon as available, but in any event on the date on which the financial
statements referred to in Sections 6.01(a) and (b) for such period are required
to be delivered to the Administrative Agent and the Lenders, a consolidating
balance sheet of the Borrower and its Subsidiaries, based on each geographic
region,  as at the end of such period and the related consolidating statements
of income or operations, for such period, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, such statements to be certified by
a Responsible Officer of the Borrower to the effect that such statements are
fairly stated in all material respects when considered in relation to the
applicable consolidated financial statements of the Borrower and its
Subsidiaries.



NYDOCS03/1048584.766

--------------------------------------------------------------------------------

 

 

As to any information contained in materials furnished pursuant to Section
6.02(c), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

6.02 Certificates; Other Information.   Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:

 

(a) concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of its independent certified public accountants
certifying such financial statements and stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default
under the financial covenants set forth herein or, if any such Default or Event
of Default shall exist, stating the nature and status of such event;

(b) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b) (commencing with the fiscal quarter ending October 1,
2016), a duly completed Compliance Certificate signed by a Responsible Officer
of the Borrower (which delivery may, unless the Administrative Agent or a Lender
requests executed originals, be by electronic communication including fax or
email and shall be deemed to be an original authentic counterpart thereof for
all purposes);

(c) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements (other than registration statements on Form S-8 or
any successor form thereto) which the Borrower may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act, and not
otherwise required to be delivered to the Administrative Agent pursuant hereto;

(d) promptly after the furnishing thereof, copies of any correspondence, notice,
statement or report furnished to any holder of debt securities of the Borrower
or any Subsidiary thereof with respect to any default or event of default under
any indenture, loan or credit or similar agreement and not otherwise required to
be furnished to the Lenders pursuant to Section 6.01 or any other clause of this
Section 6.02;

(e) promptly, and in any event within five Business Days after the Borrower is
aware of receipt by the Borrower or any Subsidiary thereof, copies of each
notice received from the SEC concerning any investigation by such agency
regarding material financial or other operational results of the Borrower or any
Material Subsidiary; and

(f) promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02 (to the extent any such documents are included in materials otherwise filed
with the SEC) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at the website address listed on Schedule 10.02; or (ii) on which such

NYDOCS03/1048584.767

--------------------------------------------------------------------------------

 

 

documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that:  (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents.  The Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information (within the meaning of the United States Federal and
state securities laws) with respect to the Borrower or their respective
Affiliates, or the respective securities of any of the foregoing (“MNPI
Information”), and who may be engaged in investment and other market related
activities with respect to such Persons’ securities. The Borrower hereby agrees
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC”, the Borrower shall be deemed to have
authorized the Administrative Agent, the Arranger and the Lenders to treat such
Borrower Materials as not containing any MNPI Information with respect to the
Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information”; and (z)
the Administrative Agent and the Arranger shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information”.
 Notwithstanding the foregoing, the Borrower shall not be under any obligation
to mark any Borrower Materials “PUBLIC.”

6.03 Notices.   Promptly notify the Administrative Agent and each Lender:

 

(a) of the occurrence of any Default or Event of Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Borrower or any Subsidiary, (ii)
any dispute, litigation, investigation, proceeding or suspension between the
Borrower or any Subsidiary and any Governmental Authority, or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Borrower or any Subsidiary, including pursuant to any applicable

NYDOCS03/1048584.768

--------------------------------------------------------------------------------

 

 

Environmental Laws, in each case that has resulted or could reasonably be
expected to result in a Material Adverse Effect;

(c) of the occurrence of any ERISA Event;

(d) of any material change in accounting policies or financial reporting
practices by the Borrower and its Subsidiaries on a consolidated basis; and

(e) of any public announcement by (or written announcement received by the
Borrower from) Moody’s or S&P of any change in a Debt Rating.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.  Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached, if any.

6.04 Payment of Obligations.  Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the Borrower or such Subsidiary; (b) all lawful claims
which, if unpaid, would by law become a Lien upon its property; and (c) all
Indebtedness, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness, except, in the case of clauses (b) and (c), where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

 

6.05 Preservation of Existence, Etc. 

 

(a) Preserve, renew and maintain in full force and effect its legal existence,
except in a transaction permitted by Section 7.04;

(b) to the extent the concept of “good standing” exists under the Laws of the
jurisdiction of its organization, preserve, renew and maintain in full force and
effect its good standing under such Laws, except (i) in a transaction permitted
by Section 7.04 or (ii) in the case of one or more immaterial Subsidiaries, to
the extent that failure to maintain such good standing could not reasonably be
expected to have a Material Adverse Effect, either individually or in the
aggregate;

(c) take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and

(d) preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.



NYDOCS03/1048584.769

--------------------------------------------------------------------------------

 

 

6.06 Maintenance of Properties.  (a) Maintain, preserve and protect all of its
properties and equipment in good working order and condition, ordinary wear and
tear excepted; and (b) make all necessary repairs thereto and renewals and
replacements thereof, in each case except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

6.07 Maintenance of Insurance.  Maintain, with financially sound and responsible
insurance companies or through self-insurance, insurance on all their respective
properties in at least such amounts and against such risks (and with such risk
retention) as are usually insured against in the same general area by companies
of established repute engaged in the same or a similar business; and furnish to
the Lenders, upon request from the Administrative Agent, information presented
in reasonable detail as to the insurance so carried.

 

6.08 Compliance with Laws.  Comply in all material respects with the
requirements of all Laws (including Environmental Laws and ERISA) and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

 

6.09 Books and Records.  (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrower or such Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Subsidiary, as the case may be.

 

6.10 Inspection Rights.  Permit representatives of the Administrative Agent and
each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Borrower;  provided, however, that when an
Event of Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice.

 

6.11 Anti-Corruption and Anti-Terrorism Laws.  Conduct its businesses in
compliance in all material respects with the Patriot Act, the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other
similar anti-corruption legislation in other jurisdictions and maintain policies
and procedures designed to promote and achieve compliance with such laws.

 

6.12 Scheme and Offer Affirmative Covenants.  (a) Ensure that, in the case of an
Offer, the terms of the Offer as set out in the Offer Press Release are
consistent in all material respects with the press release provided to the
Administrative Agent pursuant to terms of Section 4.01(c) or, in the case of a
Scheme, that the terms of the Scheme as set out in the Scheme Press Release are
consistent in all material respects with the press release provided to the
Administrative Agent pursuant to terms of Section 4.01(c), subject in either
such case to any variations which are not

NYDOCS03/1048584.770

--------------------------------------------------------------------------------

 

 

materially adverse to the interests of the Lenders (or where the prior written
consent of the Administrative Agent has been given).

 

(a) Procure that (x) any Scheme Circular or Offer Document is issued and
dispatched in accordance with the timetable set out in the relevant Press
Release and in any event within 28 days (or such longer period permitted by the
Panel) and (y) except as consented to by the Administrative Agent in writing
(such consent not to be unreasonably withheld or delayed) or otherwise required
by the Panel, any Scheme Circular or Offer Document reflects the latest Press
Release in all material respects except for any variation that if done by
amendment to the Scheme Circular or Offer Document would not contravene Section
7.16(b).

(b) Comply in all material respects with the City Code, subject to any waivers
granted by the Panel, and all other applicable laws and regulations in relation
to any Offer or Scheme where failure to do so would be materially adverse to the
interests of the Lenders or where the prior written consent of the
Administrative Agent is given.

(c) Keep the Administrative Agent informed as to the status and progress with
the Scheme or Offer and promptly provide the Administrative Agent with such
information as it may reasonably request regarding the status of the Target
Acquisition (including, in the case of an Offer, the current level of
acceptances and, in the case of a Scheme, the details of the current level of
proxies received) subject to any confidentiality, regulatory or other
restrictions relating to the supply of such information.

(d) Deliver to the Administrative Agent copies of each Press Release, each Offer
Document, any Receiving Agent’s Letter, any written agreement between the
Borrower and the Target with respect to the Scheme, any other Scheme Documents,
all other material announcements and documents published or delivered by the
Borrower pursuant to the Offer or Scheme (other than the cash confirmation) and
all material legally binding agreements entered into by the Borrower in
connection with an Offer or Scheme, in each case except to the extent it is
prohibited by law, regulation or confidentiality restrictions from doing so.

(e) In the event that an Offer is to be switched to a Scheme or a Scheme is to
be switched to an Offer in accordance with Section 7.15, (i) promptly inform the
Administrative Agent thereof in writing (the “Switch Notice”); (ii) within 5
Business Days of the Switch Notice procure that the relevant Press Release is
issued, and deliver a copy to the Administrative Agent and (iii) except as
consented to by the Administrative Agent in writing or otherwise required by the
Panel, ensure that the terms and condition of the Offer or Scheme, as
applicable, contained in the Offer Press Release and any Offer Document or the
Scheme Press Release and any Scheme Document, as applicable, are consistent in
all material respects with those contained in the Scheme Press Release and any
Scheme Document or the Offer Press Release and any Offer Document, as the case
may be (to the extent applicable thereto) and, in the case of an Offer, include
the Minimum Acceptance Level.

(f) In the case of an Offer, (x) procure that such Offer is a “takeover offer”
as defined in Section 974 of the Companies Act and that such Offer applies to
all of the Target Shares, unless otherwise consented to by the Administrative
Agent and (y) promptly upon becoming entitled to give any notice under
Section 979(2) or Section 979(4) of the Companies Act, ensure that all such

NYDOCS03/1048584.771

--------------------------------------------------------------------------------

 

 

notices that may be given under section 979 of the Companies Act at that time
are issued and implemented and that the relevant provisions of the Companies Act
are complied with.

(g) Within 30 days after the Target Acquisition Closing Date procure that the
Target takes such action as is necessary to ensure that the Target (and any
other relevant members of the Target and its Subsidiaries) is re‑registered as a
private limited company in accordance with the Companies Act.

(i) In relation to a Scheme, on the Target Acquisition Closing Date procure that
the Target will apply to the Financial Conduct Authority for the cancellation of
the listing of the Target Shares on the Official List of the Financial Conduct
Authority and to the London Stock Exchange for the cancellation of trading of
Target Shares on its main market for listed securities in each case to take
effect no later than 5 Business Days after the Target Acquisition Closing Date
and, in relation to an Offer, as soon as reasonably practicable after the Target
Acquisition Closing Date and in any event within 5 Business Days thereof,
procure that the Target notifies the Stock Exchange of the preferred date of the
cancellation of the listing of the Target Shares on its main market for listed
securities, such date being not later than 21 Business Days following such
notification.

(h) Without prejudice to any other provision of this Agreement, not waive, vary
or release any term or condition of the Offer Documents or the Scheme Documents
(as applicable) without the consent of the Administrative Agent unless (A) such
waiver, variation or release would not be reasonably likely to be materially
prejudicial to the interests of the Lenders under the Loan Documents or (B) the
Borrower is required to so waive, vary or release by the Panel.

6.13 Effective Date Fees and Expenses.

(a) The Borrower shall pay within two Business Days from the Effective Date any
and all fees and expenses of the Administrative Agent, the Arranger, the Lenders
and their respective Affiliates required to be paid on or before the Effective
Date.

(b) The Borrower shall pay within two Business Days from the Effective Date all
reasonable and documented fees, expenses and disbursements of Shearman &
Sterling LLP, as counsel to the Administrative Agent, to the extent invoiced
prior to or on the Effective Date (provided that the Borrower shall remain
liable for any additional reasonable fees and expenses of such counsel to the
Administrative Agent in accordance with Section 10.04).

Article VII.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Borrower shall not,
nor shall it permit any Subsidiary to, directly or indirectly:

7.01 Liens.  Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

 

(a) Liens pursuant to any Loan Document;



NYDOCS03/1048584.772

--------------------------------------------------------------------------------

 

 

(b) Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased,
and (iii) any renewal or extension of the obligations secured or benefited
thereby is permitted by Section 7.03(b);

(c) Liens for taxes, assessments or other governmental charges not yet due or
which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness for borrowed money), statutory obligations, surety
bonds (other than bonds related to judgments or litigation), performance bonds
and other obligations of a like nature incurred in the ordinary course of
business;

(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h) or securing appeal or other surety bonds
related to such judgments;

(i) Liens securing Indebtedness permitted under Section 7.03(d);  provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness, (ii) the Indebtedness secured thereby does not
exceed the cost of the property being acquired on the date of acquisition, and
(iii) such Lien attached concurrently with, or within 270 days after, the
acquisition of the property encumbered thereby;

(j) Liens on accounts receivable subject to Permitted Securitization Facilities
which Liens secure (or encumber such accounts receivable to provide credit
support for) such facilities;

(k) Liens on inventory acquired in the ordinary course of business to secure the
purchase price of such inventory or to secure Indebtedness incurred solely for
the purpose of financing the acquisition of such inventory, provided that the
Indebtedness secured thereby does not exceed the cost of such inventory;

(l) any Lien arising out of the refinancing, extension, renewal or refunding of
any secured Indebtedness, provided that (i) prior to such refinancing,
extension, renewal or refunding, the collateral for such secured Indebtedness
(the “original Indebtedness”) is permitted by this Section 7.01, (ii) after
giving effect to such refinancing, extension, renewal or refunding, the

NYDOCS03/1048584.773

--------------------------------------------------------------------------------

 

 

property covered by such Lien is not changed from the property securing the
original Indebtedness, (iii) the amount secured or benefited by such Lien is not
increased above the amount secured by such property under the original
Indebtedness, and (iv) any such refinancing, extension, renewal or refunding of
Indebtedness is permitted by Section 7.03;

(m) Liens on cash collateral or government securities to secure Swap Contracts,
provided that the aggregate fair market value of such cash collateral and
government securities does not exceed $25,000,000 at any time;

(n) Liens on assets of Foreign Subsidiaries to secure Indebtedness of such
Foreign Subsidiaries, provided that the aggregate principal amount of
Indebtedness secured by such Liens does not exceed $50,000,000 at any time; and

(o) Liens not otherwise permitted under clauses (a)-(n) of this Section
7.01, provided that the aggregate fair market value of all assets subject to
such Liens does not exceed 10.0% of Consolidated Tangible Net Worth at any time.

7.02 [Reserved].

 

7.03 Indebtedness.  Create, incur, assume or suffer to exist any Indebtedness,
except:

 

(a) Indebtedness under the Loan Documents and under the Existing Credit
Agreement and the Existing Target Notes;

(b) Indebtedness outstanding on the date hereof listed on Schedule 7.03 and any
renewal or replacement thereof, so long as such renewal or replacement does not
increase the amount of such Indebtedness;

(c) obligations (contingent or otherwise) of the Borrower or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a “market view;” and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party;

(d) Indebtedness in respect of capital leases, Synthetic Lease Obligations and
purchase money obligations for fixed or capital assets within the limitations
set forth in the proviso to Section 7.01(i);

(e) Indebtedness of Subsidiaries in an aggregate principal amount not to exceed
$500,000,000 at any time outstanding;

(f) any Guarantee by the Borrower of Indebtedness of any Subsidiary permitted by
this Section 7.03;

(g) Indebtedness under Permitted Securitization Facilities;



NYDOCS03/1048584.774

--------------------------------------------------------------------------------

 

 

(h) Indebtedness of a Person, or in respect of assets, acquired pursuant to a
Permitted Acquisition and existing at the time of such Acquisition; provided
that (I) such Indebtedness (x) shall not have been incurred in contemplation of
such Acquisition, (y) may not be extended, renewed or refunded except as
otherwise permitted by this Agreement, and (z) in the case of Indebtedness
secured by a Lien on the assets acquired pursuant to a Permitted Acquisition (or
on the assets of a Person that becomes a Subsidiary as a result of a Permitted
Acquisition), such Indebtedness, together with any other secured Indebtedness
permitted by this clause (h), shall not exceed $50,000,000 in the aggregate
outstanding at any time and (II) neither the Borrower nor any Subsidiary (other
than a Person acquired as part of such Permitted Acquisition) is directly or
indirectly liable for such Indebtedness, whether through any Guarantee or
otherwise, other than liability with respect to which recourse is limited to the
assets so acquired;

(i) unsecured Indebtedness of the Borrower;  

(j) Indebtedness owed by any Subsidiary to the Borrower or any other Subsidiary
(“Inter-Company Indebtedness”);  

(k) Indebtedness of the Borrower or any Subsidiary in respect of a Qualifying
Term Loan Facility in an aggregate principal amount not to exceed $700,000,000.

7.04 Fundamental Changes.  Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default or Event of Default exists or would result therefrom:

 

(a) any Subsidiary may merge with (i) the Borrower,  provided that the Borrower
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries;

(b) any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to another Subsidiary;

(c) any Subsidiary (other than a Material Subsidiary) may merge, dissolve,
liquidate, consolidate with or into another Person subject to compliance with
Section 7.11, if applicable, or Dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (upon voluntary
liquidation or otherwise) (whether now owned or hereafter acquired) to or in
favor of any Person; and

(d) (i) the Borrower may merge with any other Person (including a Material
Subsidiary) so long as the Borrower is the surviving entity and such merger
complies with Section 7.11, if applicable; and (ii) a Material Subsidiary may
merge with any other Person (other than the Borrower) so long as the Material
Subsidiary is the surviving entity and such merger complies with Section 7.11,
if applicable.

7.05 Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation to do so, except that, so long as no
Default or Event of Default shall have occurred and be continuing at the time of
any action described below or would result therefrom:

 



NYDOCS03/1048584.775

--------------------------------------------------------------------------------

 

 

(a) each Subsidiary may make Restricted Payments to the Borrower and any other
Person that owns an Equity Interest in such Subsidiary, ratably according to
their respective holdings of the type of Equity Interest in respect of which
such Restricted Payment is being made;

(b) the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other common Equity
Interests of such Person;

(c) the Borrower and each Subsidiary may purchase, redeem or otherwise acquire
Equity Interests with the proceeds received from the substantially concurrent
issue of new shares of its common stock or other common Equity Interests;

(d) the Borrower may declare and pay cash dividends and purchase, redeem or
otherwise acquire for cash Equity Interests issued by it so long as the
Consolidated Leverage Ratio is less than or equal to 3.50 to 1.00 (as determined
both before and after giving effect to such payment, purchase redemption or
acquisition);

(e) in addition to the Restricted Payments permitted by clause (d) of this
Section 7.05, the Borrower may (when Consolidated Leverage Ratio is greater than
3.50 to 1.00) declare and pay cash dividends and purchase, redeem or otherwise
acquire for cash Equity Interests issued by it; provided that, the aggregate of
such dividends plus the aggregate consideration paid for all such purchases,
redemptions and acquisitions after the Effective Date at times when the
Consolidated Leverage Ratio is greater than 3.50 to 1.00 (other than in respect
of shares purchased for the purpose of satisfying the Borrower’s obligations
under employee or director stock purchase, stock grant and stock option plans)
shall not exceed $25,000,000;

(f) the Borrower and each Subsidiary may make Restricted Payments to consummate
the Transactions.

7.06 Change in Nature of Business.  (a) Engage in any material line of business
substantially different from a Permitted Business.  For the avoidance of doubt,
the Target shall be deemed a Permitted Business. 

 

(b)During the Certain Funds Period and until the Target Acquisition Closing
Date, the Borrower shall not engage in any business or activity other than (i)
any business or activity materially consistent with the Borrower’s past
practice, (ii) the execution and delivery of the Loan Documents and the
performance of its obligations thereunder, (iii) the performance of its
obligations under the Target Acquisition Documents, (iv) taking all actions,
including executing and delivering any related agreements, for the purpose of
consummating any Debt Issuance that will reduce the Commitments and/or refinance
the Loans outstanding under this Agreement or the Existing Credit Agreement, (v)
activities incidental to the consummation of the Transactions (including for the
avoidance of doubt, any intercompany loans) and (vi) activities necessary or
advisable for or incidental to the businesses or activities described in clauses
(i) to and including clause (v) of this Section 7.06(b).

7.07 Transactions with Affiliates.  Enter into any transaction of any kind with
any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than (a) on fair and reasonable terms substantially as favorable
to the Borrower or such Subsidiary as would be

NYDOCS03/1048584.776

--------------------------------------------------------------------------------

 

 

obtainable by the Borrower or such Subsidiary at the time in a comparable arm’s
length transaction with a Person other than an Affiliate, or (b) transactions
among the Borrower and its Subsidiaries so long as such transactions do not,
either individually or in the aggregate, have a Material Adverse Effect.

 

7.08 Limitation on Restrictions Affecting the Borrower or any Subsidiary.  Enter
into any Contractual Obligation (other than this Agreement, any other Loan
Document, the Existing Credit Agreement or any Qualifying Term Loan Facility)
that limits the ability (a) of any Subsidiary to make Restricted Payments to the
Borrower or to otherwise transfer property to the Borrower, or (b) of the
Borrower or any Subsidiary to create, incur, assume or suffer to exist Liens on
property of such Person; provided, however, that this Section 7.08 shall not
prohibit:

 

(i) any negative pledge incurred or provided in favor of any holder of
Indebtedness permitted under Section 7.03(d) solely to the extent any such
negative pledge relates to the property financed by or the subject of such
Indebtedness;

(ii) restrictions imposed by other permitted Indebtedness ranking pari passu
with the Obligations, provided that such restrictions are no more restrictive
than those imposed by this Agreement;

(iii) restrictions imposed by applicable Law;

(iv) restrictions imposed by Indebtedness outstanding on the date hereof and
listed on Schedule 7.03;

(v) restrictions imposed by Indebtedness relating to any property acquired by
the Borrower or any Subsidiary (or restrictions imposed by Indebtedness of a
third party which third party is acquired by the Borrower or any Subsidiary) in
an acquisition permitted by this Agreement, provided in each case that such
restrictions existed at the time of such acquisition, were not put in place in
connection with or in anticipation of such acquisition and are not applicable to
any Person other than the Person so acquired, or to any property other than the
property so acquired;

(vi) restrictions with respect solely to any Subsidiary imposed pursuant to a
binding agreement which has been entered into for the sale of all or
substantially all of the Equity Interests or assets of such Subsidiary, provided
that such restrictions apply solely to the Equity Interests or assets of such
Subsidiary which are being sold;

(vii) in connection with and pursuant to any refinancing of Indebtedness,
replacements of restrictions imposed pursuant to clauses (ii),  (iv),  (v) or
(vii) of this Section, provided that (A) such refinancing is permitted by
Section 7.03, and (B) the replacement restrictions are not more restrictive than
those being replaced and do not apply to any Person or assets other than those
that would have been covered by the restrictions in the Indebtedness so
refinanced;

(viii) restrictions on any Special Purpose Finance Subsidiary and assets of such
Special Purpose Finance Subsidiary, which restrictions are contained in the
applicable Permitted Securitization Facility for which such Subsidiary was
created;



NYDOCS03/1048584.777

--------------------------------------------------------------------------------

 

 

(ix) in connection with any permitted lease of property entered into in the
ordinary course of business, customary provisions restricting the subletting or
assignment of, or Liens on, the property subject to such lease, consistent with
industry practice; and

(x) in connection with any Lien permitted by Section 7.01, customary
restrictions on the transfer or disposition of, or imposition of further Liens
on, the asset subject to such Lien.

7.09 Use of Proceeds.   (a) Use the proceeds of any Loan, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U of the FRB) or to extend
credit to others for the purpose of purchasing or carrying margin stock or to
refund indebtedness originally incurred for such purpose, in each case in
violation of, or for a purpose which violates or would be inconsistent with,
Regulation T, U or X of the FRB,  (b) use the proceeds of the Tranche A Loans
for any purpose other than financing the Transactions and the Transaction Costs
or (c) use the proceeds of the Tranche B Loans for any purpose other than to
consummate the Target Debt Refinancing.

 

7.10 Financial Covenants.

 

(a) Consolidated Interest Coverage Ratio.   Permit the Consolidated Interest
Coverage Ratio as of the end of any period of four fiscal quarters of the
Borrower to be less than 3.00 to 1.00.

(b) Consolidated Leverage Ratio.  Permit the Consolidated Leverage Ratio at any
time to be greater than 4.00 to 1.00.

7.11 Acquisitions.  Consummate any Acquisition (other than the Target
Acquisition), unless (i) no Default or Event of Default shall have occurred and
be continuing either immediately before or immediately after giving effect to
such Acquisition, and (ii) both immediately before and immediately after such
Acquisition (after giving pro forma effect to the consummation of such
Acquisition as if the Acquisition occurred on the first day of the four fiscal
quarters most recently ended, and giving pro forma effect to the incurrence,
repayment, prepayment, redemption or defeasance of any Indebtedness in
connection therewith), the Borrower is in compliance with each of the covenants
set forth in Section 7.10.

 

7.12 Sanctions.  Directly or indirectly, use the proceeds of any Loan, or lend,
contribute or otherwise knowingly make available such proceeds to any
Subsidiary, joint venture partner or other individual or entity, to fund any
activities of or business with any individual or entity, or in any Designated
Jurisdiction, that, at the time of such funding, is the subject of Sanctions, or
in any other manner that will result in a violation by any individual or entity
(including any individual or entity participating in the transaction, whether as
Lender, Arranger, Administrative Agent or otherwise) of Sanctions.

 

7.13 Anti-Corruption and Anti-Terrorism Laws.  Directly or indirectly use the
proceeds of any Loan for any purpose which would breach the Patriot Act, the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010,
and other similar anti-corruption legislation in other jurisdictions.

 



NYDOCS03/1048584.778

--------------------------------------------------------------------------------

 

 

7.14 Maintenance of Government Approvals.  Fail to maintain any authorizations,
consents, approvals, licenses from, exemptions of, or filings and registrations
with, each Governmental Authority required in connection the Loan Documents,
except to the extent that such failure to maintain such authorizations,
consents, approvals, licenses from, exemptions of, or filings and registrations
could not reasonably be expected to have a Material Adverse Effect.

 

7.15 Permitted Transactions.  Notwithstanding anything else contained in the
Loan Documents, the Borrower and its Subsidiaries shall be permitted to:

 

(a) if the Target Acquisition is initially implemented by way of an Offer,
withdraw or lapse such Offer and instead proceed with the Target Acquisition by
way of a Scheme and, thereafter, switch to a further Offer or further Scheme
(which the Borrower may do on multiple occasions without restriction) subject to
compliance by the Borrower with Section 6.12(f);

(b) implement the Squeeze-Out Procedures; and

(c) re-register the Target as a private limited company and take any step or
enter into any transaction arising as a result or part of the re-registration of
the Target as a private limited company.

7.16   Scheme and Offer Negative Covenants.  The Borrower covenants and agrees
with the Administrative Agent and the Lenders that it will not:

 

(a)      except as consented to by the Administrative Agent in writing (such
consent not to be unreasonably withheld or delayed) and subject to the Panel’s
consent where required by the City Code or other Applicable Law, increase or
decrease, or announce an increase or a decrease in, the price per share at which
the Offer or Scheme (as the case may be) is proposed as set out in the Press
Release (and not knowingly permit any Person acting in concert (as defined by
the Panel and the City Code) to take an action requiring an increase or a
decrease in such price, including, without limitation, not knowingly permitting
any Person to purchase any Target Shares in excess of the purchase price set
forth in the Offer before the Target Acquisition Closing Date), or otherwise
increase or decrease the Target Acquisition consideration, but excluding any
increase or decrease in an aggregate amount not to exceed 10% of the Target
Acquisition consideration;

(b) amend, vary, waive or otherwise modify the terms and conditions of the Offer
or Scheme set out in the relevant Press Release or Offer Document or Scheme
Document (save as contemplated by clause (a) above or clause (e) below), or
treat as satisfied any condition, the satisfaction of which involves an
assessment regarding the acceptability or otherwise to the Borrower of
conditions imposed by any regulatory body, if such amendment, variation, waiver,
modification or treating as satisfied is material and is reasonably likely to be
materially prejudicial to the interests of the Lenders under the Loan Documents,
in each case except as consented to by the Administrative Agent in writing (such
consent not to be unreasonably withheld or delayed), or except to the extent
required by the Panel, the court or any other applicable law, regulation or
regulatory body (and, in the case of any such requirement, the Borrower will
consult with the Administrative Agent regarding making such representations to
the Panel or court if circumstances permit);



NYDOCS03/1048584.779

--------------------------------------------------------------------------------

 

 

(c) make any public announcement or public statement (other than in the relevant
Press Release, Scheme Documents or Offer Documents) concerning this Agreement or
the parties to this Agreement (other than the Borrower) in connection with the
financing of the Target Acquisition without the prior written consent of the
Administrative Agent (such consent not to be unreasonably withheld, delayed or
conditioned) or unless required to do so by the City Code or the Panel, the
court, any regulation, any applicable stock exchange, any applicable
governmental or other regulatory authority to the extent such public
announcement or public statement is material and is reasonably likely to be
prejudicial to the interests of the Lenders under the Loan Documents;

(d) become obliged, or take any action to knowingly permit any Person acting in
concert (as defined by the Panel and the City Code) with it or its Affiliates to
become obliged, to make an offer to the shareholders of the Target under Rule 9
of the City Code; and

(e) in the case of an Offer, (1) without the prior agreement of the Required
Lenders, declare the Offer unconditional as to acceptances until the Minimum
Acceptance Level is achieved or (2) without the prior agreement of the Required
Lenders, unless required to do so by the Panel, a court of competent
jurisdiction or by other applicable law, extend the Offer Unconditional Date
beyond the date falling 81 days after posting of the Offer Document.

Article VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default.   Any of the following shall constitute an Event of
Default:

 

(a) Non-Payment.   The Borrower fails to pay (i) when and as required to be paid
herein, and in the currency required hereunder, any amount of principal of any
Loan, or (ii) within three (3) Business Days after the same becomes due, any
interest on any Loan, or any fee due hereunder, or (iii) within five (5)
Business Days after the same becomes due, any other amount payable hereunder or
under any other Loan Document; or

(b) Specific Covenants.   The Borrower fails to perform or observe any term,
covenant or agreement contained in Section 2 of the Fee Letter or any of Section
6.03, 6.05(a) (to the extent it relates to preservation of legal existence of
the Borrower), 6.10 or 6.12 or Article VII, and with respect to Section 7.01 or
7.03, such failure continues for a period of 20 days; or

(c) Other Defaults.   The Borrower fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the Borrower has knowledge thereof; or

(d) Representations and Warranties.  Any representation or warranty of the
Borrower, or any written certification or other material written statement of
fact made or deemed made by the Borrower or by a Responsible Officer on behalf
of the Borrower herein, in any other Loan Document, or in any document delivered
in connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made, except to the extent such
representation, warranty, written certification or other written statement of
fact already contains a materiality qualifier in which case an Event of Default
shall exist if such representation, warranty,

NYDOCS03/1048584.780

--------------------------------------------------------------------------------

 

 

written certification or other written statement of fact shall be incorrect or
misleading in any respect when made or deemed made; or

(e) Cross-Default.  (i) The Borrower or any Subsidiary (A) fails to make any
payment of principal when due (whether at scheduled maturity, by required
prepayment, acceleration, demand or otherwise) in respect of any Indebtedness or
Guarantee (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) having an aggregate principal amount (including amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than
$50,000,000, or (B) fails to observe or perform any other agreement or condition
(including any obligation to make any payment of interest, fees or other
amounts) relating to any Indebtedness or Guarantee (other than Indebtedness
hereunder and Indebtedness under Swap Contracts) having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than $50,000,000 or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event occurs, the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness to be demanded
or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, or such
Guarantee to become payable or cash collateral in respect thereof to be
demanded; or (ii) there occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which the Borrower or any Subsidiary is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which the Borrower or any Subsidiary is
an Affected Party (as so defined) and, in either event, the Swap Termination
Value owed by the Borrower or such Subsidiary as a result thereof is greater
than $50,000,000; or

(f) Insolvency Proceedings, Etc.  The Borrower or any Material Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days as to the Borrower or 90 calendar days as to
any Material Subsidiary; or any proceeding under any Debtor Relief Law relating
to any such Person or to all or any material part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for 60
calendar days as to the Borrower or 90 calendar days as to any Material
Subsidiary, or an order for relief is entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment.  (i) The Borrower or any Material
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 30 days after its issue or levy; or



NYDOCS03/1048584.781

--------------------------------------------------------------------------------

 

 

(h) Judgments.  There is entered against the Borrower or any Subsidiary one or
more final judgments or orders for the payment of money in an aggregate amount
(as to all such judgments or orders) exceeding $50,000,000 (to the extent not
covered by independent third-party insurance as to which the insurer does not
dispute coverage), and (A) such judgments or orders have remained unsatisfied
for a period of 30 days or more, (B) enforcement proceedings are commenced by
any creditor upon such judgments or orders, or (C) there is a period of 30
consecutive days during which a stay of enforcement of such judgments or orders,
by reason of a pending appeal or otherwise, is not in effect; or

(i) ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $50,000,000,
or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $25,000,000; or

(j) Invalidity of Loan Documents.  Any Loan Document, at any time after its
execution and delivery and for any reason other than (x) as expressly permitted
hereunder or satisfaction in full of all the Obligations or (y) on or prior to
the Closing Date, except as set out in any qualification in any legal opinion
delivered pursuant to Section 4.01, ceases to be in full force and effect; or
the Borrower or any Subsidiary of the Borrower contests in any manner the
validity or enforceability of any Loan Document; or the Borrower denies that it
has any or further liability or obligation under any Loan Document, or purports
to revoke, terminate or rescind any Loan Document; or

(k) Change of Control.  There occurs any Change of Control.

8.02 Remedies Upon Event of Default.  If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

 

(a) declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; and

(c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable,
without further act of the Administrative Agent or any Lender.



NYDOCS03/1048584.782

--------------------------------------------------------------------------------

 

 

8.03 Application of Funds.  After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 8.02), any amounts received by
the Administrative Agent on account of the Obligations shall, subject to the
provisions of Section 2.12 be applied by the Administrative Agent in the
following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders (including fees and time charges for attorneys who may be employees of
any Lender) and amounts payable under Article III), ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

8.04 Clean-Up Period.        

 

(a) Subject to clause (b) below, notwithstanding any other provision of any Loan
Document, a matter or circumstance relating exclusively to the Target or any of
its Subsidiaries in connection with the Target Acquisition which would otherwise
constitute a Default or Event of Default will not constitute a Default or Event
of Default (other than with respect to Sections 8.01(a) or 8.01(b) (solely with
respect to Section 7.10)) during the ninety day period immediately following the
Target Acquisition Closing Date (the “Clean-Up Period”); provided that: (i) it
is capable of remedy and appropriate steps are being taken to remedy it, (ii)
the circumstances giving rise to it have not been procured by or approved by the
Borrower or any of its Subsidiaries, (iii) it would not reasonably be expected
to have a Material Adverse Effect and (iv) no Event of Default of the type
described in Sections 8.01(f) or (g) has occurred and is continuing in respect
of the Target.

(b) If the relevant circumstances are continuing after the Clean-Up Period,
there shall be a breach of representations or warranties, breach of covenant or
Event of Default, as the case may be, notwithstanding the above (and without
prejudice to the rights and remedies of the Lenders).



NYDOCS03/1048584.783

--------------------------------------------------------------------------------

 

 

Article IX.

ADMINISTRATIVE AGENT

9.01 Appointment and Authority.  Each of the Lenders hereby irrevocably appoints
Bank of America to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this Article
are solely for the benefit of the Administrative Agent and the Lenders, and the
Borrower shall not have any rights as a third party beneficiary of any of such
provisions.  It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable
Law.  Instead, such term is used as a matter of market custom, and is intended
to create or reflect only an administrative relationship between contracting
parties.

 

9.02 Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

9.03 Exculpatory Provisions.  The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature.  Without
limiting the generality of the foregoing, the Administrative Agent:

 

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including, for the avoidance of
doubt, any action that may be in violation of the automatic stay under any
Debtor Relief Law or that may effect a forfeiture, modification or termination
of a property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information

NYDOCS03/1048584.784

--------------------------------------------------------------------------------

 

 

relating to the Borrower or any of its Affiliates that is communicated to or
obtained by the Person serving as the Administrative Agent or any of its
Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and non-appealable judgment.  The Administrative
Agent shall be deemed not to have knowledge of any Default or Event of Default
unless and until notice describing such Default or Event of Default, as the case
may be, is given in writing to the Administrative Agent by the Borrower or a
Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

9.05 Delegation of Duties.  The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. 

 



NYDOCS03/1048584.785

--------------------------------------------------------------------------------

 

 

9.06 Resignation of Administrative Agent.

 

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Borrower.  Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States.  If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation (or such earlier day as shall be agreed by
the Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above;  provided that in no event shall any such successor Administrative
Agent be a Defaulting Lender.   Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

(b) If the Person serving as the Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor which shall be a bank with an office in the
United States, or any Affiliate of any such bank which bank has an office in the
United States.  If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring or removed Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section 9.06.  Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or removed) Administrative Agent, (other than as provided in Section
3.01(g) and other than any rights to indemnity payments or other amounts owed to
the retiring or removed Administrative Agent as of the Resignation Effective
Date or the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 10.04 shall continue in effect for the benefit of such 

NYDOCS03/1048584.786

--------------------------------------------------------------------------------

 

 

retiring or removed Administrative Agent, its sub agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them (i) while the retiring or removed Administrative Agent was acting as
Administrative Agent and (ii) after such resignation or removal for as long as
any of them continues to act in any capacity hereunder or under the other Loan
Documents, including (a) acting as collateral agent or otherwise holding any
collateral security on behalf of any of the Lenders and (b) in respect of any
actions taken in connection with transferring the agency to any successor
Administrative Agent.

9.07 Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

9.08 No Other Duties, Etc.  Anything herein to the contrary notwithstanding,
neither the Bookrunner nor the Arranger listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender hereunder.

 

9.09 Administrative Agent May File Proofs of Claim.  In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to the Borrower, the Administrative Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise to, and shall, at the direction of
the Required Lenders:

 

(a) file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.07 and 10.04) allowed in such judicial
proceeding; and

(b) collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent

NYDOCS03/1048584.787

--------------------------------------------------------------------------------

 

 

and its agents and counsel, and any other amounts due the Administrative Agent
under Sections 2.07 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

Article X.

MISCELLANEOUS

10.01 Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower, and acknowledged by the Administrative Agent, and each
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

 

(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby;

(d) reduce the principal of, or the rate or amount of interest specified herein
on, any Loan, or (subject to clause (iv) of the second proviso to this Section
10.01) any fees or other amounts payable hereunder or under any other Loan
Document, without the written consent of each Lender directly affected thereby;
provided, however, that only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrower to pay interest at the Default Rate;

(e) change Section 2.11 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender; 

(f) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; or

(g) change in any way the allocation of any reduction in Commitments and/or
prepayments of Loans between (i) the Tranche A-1 Commitments, the Tranche A-2
Commitments and Tranche B Commitments or (ii) the Tranche A-1 Loans, the Tranche
A-2 Loans and Tranche B Loans, as applicable, in each case, without consent of
the Lenders holding more than 50% of (i) the

NYDOCS03/1048584.788

--------------------------------------------------------------------------------

 

 

Tranche A-1 Commitments or Tranche A-1 Loans, as applicable, (ii) the Tranche
A-2 Commitments or Tranche A-2 Loans, as applicable, and (iii) the Tranche B
Commitments or Tranche B Loans, as applicable,

and, provided, further, that (i) no amendment, waiver or consent shall, unless
in writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document and (ii)  the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto.  Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.

Notwithstanding the foregoing, in the event that the terms of this Agreement are
required to be modified as specified in the applicable provisions of the Fee
Letter, then this Agreement may be amended (to the extent not adverse to the
interests of the Lenders) by the Administrative Agent and the Borrower without
the need to obtain the consent of any Lender; provided however, that if the
Borrower shall fail to execute any amendment that the Arranger reasonably
determines is necessary to effect the changes contemplated by the Fee Letter
within five Business Days from the date of delivery to the Borrower of a draft
thereof, then the Administrative Agent is and shall be authorized to execute
such amendment on behalf of the Borrower and such amendment shall become
effective without further action by any Person.  In furtherance of the
foregoing, each of the Borrower and the Administrative Agent agree that it will
enter into any amendment to this Agreement requested by the Arranger in
compliance with the terms of the Fee Letter.

10.02 Notices; Effectiveness; Electronic Communication.

 

(a) Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone and, except as provided
in subsection (b) below, all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by facsimile as follows,
and all notices and other communications expressly permitted hereunder to be
given by telephone shall be made to the applicable telephone number, as follows:

(i) if to the Borrower or the Administrative Agent, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its

NYDOCS03/1048584.789

--------------------------------------------------------------------------------

 

 

Administrative Questionnaire then in effect for the delivery of notices that may
contain material non-public information relating to the Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications.  Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including e
mail, FpML messaging and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor, provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials or notices through the
Platform, any other electronic platform or electronic messaging service, or
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such

NYDOCS03/1048584.790

--------------------------------------------------------------------------------

 

 

Agent Party; provided, however, that in no event shall any Agent Party have any
liability to the Borrower, any Lender or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

(d) Change of Address, Etc.  Each of the Borrower and the Administrative Agent
may change its address, facsimile, telephone number or electronic mail address
for notices and other communications hereunder by notice to the other parties
hereto.  Each other Lender may change its address, facsimile, telephone number
or electronic mail address for notices and other communications hereunder by
notice to the Borrower and the Administrative Agent.  In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, facsimile number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.  Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material nonpublic
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.

(e) Reliance by Administrative Agent and Lenders.   The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic notices and Loan Notices) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof.  The Borrower shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower.  All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

10.03 No Waiver; Cumulative Remedies; Enforcement.  No failure by any Lender or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the

NYDOCS03/1048584.791

--------------------------------------------------------------------------------

 

 

Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided,  however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of Section
2.11), or (c) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to the
Borrower under any Debtor Relief Law; and provided, further, that if at any time
there is no Person acting as Administrative Agent hereunder and under the other
Loan Documents, then (i) the Required Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to Section 8.02 and (ii) in
addition to the matters set forth in clauses (b),  (c) and (d) of the preceding
proviso and subject to Section 2.11, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

10.04 Expenses; Indemnity; Damage Waiver.

 

(a) Costs and Expenses.  The Borrower shall pay (i) all reasonable and
documented out of pocket costs and expenses incurred by the Administrative Agent
and its Affiliates (including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent and Merrill Lynch, Pierce, Fenner & Smith
Incorporated; provided that such counsel’s reasonable fees, charges and
disbursements shall be limited to (i) one law firm acting as transaction counsel
for the Administrative Agent and Merrill Lynch, Pierce, Fenner & Smith
Incorporated and (ii) one law firm acting as special and local counsel in each
applicable jurisdiction in which the Administrative Agent reasonably determines
such local counsel to be necessary), in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all out of pocket expenses incurred by the Administrative
Agent or any Lender (including the fees, charges and disbursements of any
counsel for the Administrative Agent or any Lender), and shall pay all fees and
time charges for attorneys who may be employees of the Administrative Agent or
any Lender, in connection with the enforcement or protection of its rights (A)
in connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made hereunder,
including all such out of pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans.

(b) Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof) and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee),
and shall jointly and severally indemnify and hold harmless each Indemnitee from
all fees and time charges and disbursements for attorneys who may be employees
of any Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee
by any third party or by the Borrower arising out of, in connection with, or as
a result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby or, in the case of the

NYDOCS03/1048584.792

--------------------------------------------------------------------------------

 

 

Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or any use made
(or proposed to be made) of proceeds therefrom, (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by the Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of its Subsidiaries, or (iv)
any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower, and regardless of
whether any Indemnitee is a party thereto, in all cases, whether or not caused
by or arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.

(c) Reimbursement by Lenders.  To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s Applicable Percentage at such time) of such unpaid
amount (including any such unpaid amount in respect of a claim asserted by such
Lender), such payment to be made severally among them based on such Lenders’
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided, further, that
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such subagent) in its capacity as such, or against
any Related Party of any of the foregoing acting for the Administrative Agent
(or any such sub-agent) in connection with such capacity.  The obligations of
the Lenders under this subsection (c) are subject to the provisions of Section
2.10(d).

(d) Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, and
acknowledges that no other Person shall have, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of this Agreement, any other Loan Document or any agreement
or instrument contemplated hereby, the transactions contemplated hereby or
thereby, any Loan or any use made (or proposed to be made) of proceeds
therefrom.  No Indemnitee referred to in subsection (b) above shall be liable
for any damages arising from the use by unintended recipients of any information
or other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful

NYDOCS03/1048584.793

--------------------------------------------------------------------------------

 

 

misconduct of such Indemnitee as determined by a final nonappealable judgment of
a court of competent jurisdiction.

(e) Payments.  All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.

(f) Survival.  The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

10.05 Payments Set Aside.  To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the applicable Overnight Rate from time to time in effect, in the
applicable currency of such recovery or payment.  The obligations of the Lenders
under clause (b) of the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Agreement.

 

10.06 Successors and Assigns.

 

(a) Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of subsection (b) of
this Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void).  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a

NYDOCS03/1048584.794

--------------------------------------------------------------------------------

 

 

portion of its Commitment and the Loans) at the time owing to it); provided that
any such assignment shall be subject to the following conditions:

(i) Minimum Amounts:

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender (or after the Closing Date, an Affiliate of a Lender or
an Approved Fund) no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than £5,000,000 (or $5,000,000, as applicable) unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed); provided,  however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.

(ii) Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;

(iii) Required Consents.  No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent, after the Target Acquisition
Closing Date, not to be unreasonably withheld or delayed) shall be required
unless (1) during the Certain Funds Period, a Certain Funds Default has occurred
and is continuing, and at any time thereafter, an Event of Default has occurred
and is continuing, in each case at the time of such assignment, (2) such
assignment is to a Lender (or after the Target Acquisition Closing Date, an
Affiliate of a Lender or an Approved Fund) or (3) such assignment occurs after
the date on which the primary syndication has been completed but before the
Target Acquisition Closing Date, and such assignment is to a commercial or
investment bank, in each case, whose senior, unsecured, long term Indebtedness
has an “investment grade” rating by S&P and Moody’s,  provided that the Borrower
shall be deemed to have consented to any such assignment unless it shall have
objected thereto by written notice to the Administrative Agent within ten (10)
Business Days after having received notice thereof; and



NYDOCS03/1048584.795

--------------------------------------------------------------------------------

 

 

(B) the consent of the Administrative Agent (such consent, after the Target
Acquisition Closing Date, not to be unreasonably withheld or delayed) shall be
required if such assignment is to a Person that is not a Lender (or after the
Target Acquisition Closing Date, an Affiliate of such Lender or an Approved Fund
with respect to such Lender).

(iv) Assignment and Assumption.  The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(v) No Assignment to Certain Persons.  No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person (or to a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
person).

(vi) Certain Additional Payments.  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and

NYDOCS03/1048584.796

--------------------------------------------------------------------------------

 

 

circumstances occurring prior to the effective date of such assignment, provided
that, except to the extent otherwise expressly agreed by the affected parties,
no assignment by a Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.  Upon request, the Borrower (at its expense) shall execute and deliver a
Note to the assignee Lender.  Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this subsection
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection (d)
of this Section.

(c) Register.   The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender.  The Register shall be available for inspection by the
Borrower and any Lender at any reasonable time and from time to time upon
reasonable prior notice.  In addition, at any time that a request for a consent
for a material or substantive change to the Loan Documents is pending, any
Lender wishing to consult with other Lenders in connection therewith may request
and receive from the Administrative Agent a copy of the Register.

(d) Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural person, a
Defaulting Lender or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 10.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater

NYDOCS03/1048584.797

--------------------------------------------------------------------------------

 

 

payment under Sections 3.01 or 3.04, with respect to any participation, than the
Lender from whom it acquired the applicable participation would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation.  Each Lender that sells a participation agrees, at
the Borrower’s request and expense, to use reasonable efforts to cooperate with
the Borrower to effectuate the provisions of Section 3.06 with respect to any
Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
that such Participant agrees to be subject to Section 2.11 as though it were a
Lender.

(e) Participant Register.   Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations.  The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(f) Limitations upon Participant Rights.   A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent.  A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.

(g) Certain Pledges.  Any Lender may at any time, without notice to or consent
of any Person, pledge or assign a security interest in all or any portion of its
rights under this Agreement (including under its Note(s), if any) to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

10.07 Treatment of Certain Information; Confidentiality.    Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed (a)
to its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, trustees, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent

NYDOCS03/1048584.798

--------------------------------------------------------------------------------

 

 

requested by any regulatory authority purporting to have jurisdiction over it
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or any Eligible Assignee invited to be a Lender pursuant to
Section 2.15(a) or (ii) any actual or prospective counterparty (or its advisors)
to any swap or derivative transaction relating to the Borrower and its
obligations, (g) on a confidential basis to (i) any rating agency in connection
with rating the Borrower or its Subsidiaries or the credit facilities provided
hereunder or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers or other market identifiers
with respect to the credit facilities provided hereunder, (h) with the consent
of the Borrower or (i) to the extent such Information (x) is or becomes publicly
available other than as a result of a breach of this Section or (y) is or
becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower or any of its Subsidiaries.  In addition, the Administrative Agent and
the Lenders may disclose the existence of this Agreement and information about
the terms and conditions of this Agreement (excluding, in all cases, information
about the present or prospective businesses of the Borrower, the Target and any
of their Subsidiaries, including, without limitation, any financial projections
related to the Borrower, the Target or any of their subsidiaries) to market data
collectors, similar service providers to the lending industry and service
providers to the Administrative Agent and the Lenders in connection with the
administration of this Agreement, the other Loan Documents and the Commitments.

 

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary, provided that, in the
case of information received from the Borrower or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
Federal and state securities Laws.

10.08 Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other

NYDOCS03/1048584.799

--------------------------------------------------------------------------------

 

 

obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of the Borrower against any and
all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness;
provided, that in the event that any Defaulting Lender shall exercise any such
right of setoff hereunder, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.12 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender and
its Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender or its Affiliates may
have.  Each Lender agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application, provided that the failure to
give such notice shall not affect the validity of such setoff and application.

 

10.09 Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower.  In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

10.10 Counterparts; Integration; Effectiveness.  This Agreement and the other
Loan Documents may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement and the other Loan
Documents shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Agreement and any other Loan Document by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement and the other Loan Documents.

 

10.11 Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or

NYDOCS03/1048584.7100

--------------------------------------------------------------------------------

 

 

thereto or in connection herewith or therewith shall survive the execution and
delivery hereof and thereof.  Such representations and warranties have been or
will be relied upon by the Administrative Agent and each Lender, regardless of
any investigation made by the Administrative Agent or any Lender or on their
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or Event of Default at the time of any
Borrowing, and shall continue in full force and effect as long as any Loan or
any other Obligation hereunder shall remain unpaid or unsatisfied.

 

10.12 Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, then such provisions
shall be deemed to be in effect only to the extent not so limited.

 

10.13 Replacement of Lenders.  If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01, or if any Lender is a Defaulting Lender or a Non-Consenting Lender (as
defined below), then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:

 

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and



NYDOCS03/1048584.7101

--------------------------------------------------------------------------------

 

 

(e) with respect to the replacement of a Non-Consenting Lender, such assignment
is requested within ninety (90) days of such Lender’s failure to approve the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

For purposes of this Section 10.13, a “Non-Consenting Lender” means a Lender
that fails to approve an amendment, waiver or consent requested by the Borrower
pursuant to Section 10.01 that has received the written approval of not less
than the Required Lenders but also requires the approval of such Lender.

10.14 Governing Law; Jurisdiction; Etc. 

 

(a) GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION.   THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING SHALL BE
HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS
OF ANY JURISDICTION.

(c) WAIVER OF VENUE.  THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED

NYDOCS03/1048584.7102

--------------------------------------------------------------------------------

 

 

BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02(a).  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW; PROVIDED, THAT NO ELECTRONIC
COMMUNICATION SHALL CONSTITUTE SERVICE OF PROCESS HEREUNDER.

10.15 WAIVER OF JURY TRIAL.   EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

10.16 No Advisory or Fiduciary Responsibility.   In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges each of their respective
Affiliates’ understanding, that:  (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Arranger
are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent and the Arranger, on
the other hand, (B) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrower is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent and the Arranger, solely in their
capacities as such, is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any of
its Affiliates or any other Person and (B) neither the Administrative Agent nor
the Arranger, solely in their capacities as such, has any obligation to the
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent and the Arranger and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent nor the Arranger has any obligation to disclose
any of such interests to the Borrower or any of its Affiliates.  To the fullest
extent permitted by law, the Borrower hereby waives and releases any claims that
it may have against the Administrative Agent and the Arranger with respect to
any breach or alleged

NYDOCS03/1048584.7103

--------------------------------------------------------------------------------

 

 

breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.  Nothing contained herein shall relieve any
Person of its written contractual obligations under the Loan Documents.

 

10.17 USA PATRIOT Act Notice.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “PATRIOT Act”), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Administrative Agent, as applicable, to identify the Borrower in accordance
with the PATRIOT Act.  The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the PATRIOT Act.

 

10.18 Judgment Currency.   If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given.  The obligation of the Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency.  If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss.  If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable law).

 

10.19 Electronic Execution of Assignments and Certain Other Documents.  The
words “execute,” “execution,” “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation Assignment
and Assumptions, amendments or other modifications, Loan Notices, waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as

NYDOCS03/1048584.7104

--------------------------------------------------------------------------------

 

 

provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act;  provided that notwithstanding anything contained herein to
the contrary, the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

 

10.20 Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.  Solely to the extent any Lender that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties related thereto, each party hereto
acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability, if
applicable;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

[Remainder of page is intentionally left blank; signature pages follow]

 



NYDOCS03/1048584.7105

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWER:

AVNET, INC.

 

a New York corporation

 

By:_____________________________________

 

Name:

 

Title:

 

 

 

 

 



NYDOCS03/1048584.7

--------------------------------------------------------------------------------

 

 

 

 

 

 

LENDERS:

BANK OF AMERICA, N.A.,
as Administrative Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

BANK OF AMERICA, N.A.,
as Lender

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------